ICJ_102_SovereigntyPulau_IDN_MYS_2002-12-17_JUD_01_ME_00_FR.txt. INTERNATIONAL COURT OF JUSTICE

REPORTS OF JUDGMENTS,
ADVISORY OPINIONS AND ORDERS

CASE CONCERNING SOVEREIGNTY
OVER PULAU LIGITAN AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

JUDGMENT OF 17 DECEMBER 2002 T

2002 —Ct«t

COUR INTERNATIONALE DE JUSTICE

RECUEIL DES ARRETS,
AVIS CONSULTATIFS ET ORDONNANCES

AFFAIRE RELATIVE À LA SOUVERAINETÉ
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONÉSIE/MALAISIE)

ARRÊT DU 17 DÉCEMBRE 2002
PRINTED IN THE NETHERLANDS

ISSN 0074-4441
ISBN 92-1-070964-0
Official citation:

Sovereignty over Pulau Ligitan and Pulau Sipadan (Indonesia! Malaysia),
Judgment, I C.J. Reports 2002, p. 625

Mode officiel de citation:

Souveraineté sur Pulau Ligitan et Pulau Sipadan (Indonésiel Malaisie),
arrêt, C.LJ. Recueil 2002, p. 625

 

Sales number
ISSN 0074-4441 N° de vente: 858
ISBN 92-1-070964-0

 

 

 
17 DECEMBER 2002

JUDGMENT

SOVEREIGNTY OVER PULAU LIGITAN
AND PULAU SIPADAN

(INDONESIA/MALAYSIA)

SOUVERAINETE SUR PULAU LIGITAN
ET PULAU SIPADAN

(INDONESIE/MALAISIE)

17 DECEMBRE 2002
ARRET
625

COUR INTERNATIONALE DE JUSTICE

ANNÉE 2002

17 décembre 2002

AFFAIRE RELATIVE À LA SOUVERAINETÉ
SUR PULAU LIGITAN ET PULAU SIPADAN

(INDONESIE/MALAISIE)

Cadre géographique — Contexte historique — Bases sur lesquelles les Parties
fondent leur revendication sur les îles de Ligitan et Sipadan.

* *

Titre conventionnel allégué par l'Indonésie (convention de 1891 entre la
Grande-Bretagne et les Pays-Bas).

Argumentation de l'Indonésie selon laquelle la convention de 189] aurait
fixé comme ligne de partage entre les possessions respectives de la Grande-
Bretagne et des Pays-Bas dans la zone des îles en litige le parallèle 4° 10° de
latitude nord, lesdites îles lui appartenant dès lors en tant que successeur des
Pays-Bas.

Désaccord des Parties quant à l'interprétation à donner à l'article IV de la
convention de 1891 — Articles 31 et 32 de la convention de Vienne sur le droit
des traités reflétant le droit international coutumier en la matière.

Texte de l'article IV de la convention de 1891 — Membre de phrase selon
lequel « A partir du point situé à 4° 10’ de latitude nord sur la côte orientale, la
ligne frontière se poursuit vers l'est le long du même parallèle, à travers l'Île de
Sebittik... » ~~ Ambiguité des termes «se poursuit » et « à travers» — Ambiguité
qui aurait pu être évitée si la convention avait précisé de manière expresse que le
parallèle 4° 10’ de latitude nord constituerait la ligne séparant les Îles sous sou-
veraineté britannique et celles sous souveraineté néerlandaise — Sens ordinaire
du terme « frontière».

Contexte de la convention de 1891 — Mémorandum explicatif joint au projet
de loi présenté aux Etats-généraux des Pays-Bas en vue de la ratification de la
convention —~ Carte jointe au mémorandum comportant une ligne rouge se pour-
suivant en mer le long du parallèle 4° 10° de latitude nord — Ligne ne pouvant
être considérée comme ayant êté prolongée afin de régler une quelconque contro-
verse au large de Sebatik — Mémorandum explicatif et carte n'ayant jamais été
transmis par le Gouvernement néerlandais au Gouvernement britannique, mais

4

2002
17 décembre
Rôle général
n° 102
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 626

ayant seulement été adressés à ce dernier par son agent diplomatique à La Haye
— Absence de réaction du Gouvernement britannique à l'égard de la ligne ne
pouvant être considérée comme valant acquiescement.

Objet et but de la convention — Délimitation des seules possessions des
parties à l'intérieur de l'île de Bornéo.

Article IV de la convention, lu dans son contexte et à la lumière de l'objet et
du but de la convention, ne pouvant être interprété comme établissant une ligne
d'attribution de la souveraineté sur des îles situées au large, à l’est de Sebatik.

Recours à des moyens complémentaires d'interprétation aux fins d'y recher-
cher une confirmation éventuelle de l'interprétation tirée par la Cour du texte de
la convention — Travaux préparatoires de la convention et circonstances dans
lesquelles celle-ci a été conclue n’étayant pas la thèse de l'Indonésie.

Pratique ultérieure des parties — Accord de 1915 entre la Grande-Bretagne
et les Pays-Bas au sujet de la frontière entre l'Etat du Nord-Bornéo et les pos-
sessions néerlandaises à Bornéo venant renforcer la lecture qu'a faite la Cour de
la convention de 1891 — Cour ne pouvant tirer aucune conclusion des autres
documents invoqués.

Cartes produites par les Parties — Matériau cartographique ne permettant
pas, en dehors de la carte annexée à l'accord de 1915, d'aboutir à des conclu-
sions en ce qui concerne l'interprétation de l'article IV.

Cour aboutissant en définitive à la conclusion que l'article IV fixe la frontière
entre les deux Parties jusqu'à l'extrémité orientale de l'île de Sebatik et n’établit
aucune ligne d'attribution plus à l'est.

* *

Question de savoir si l'Indonésie ou la Malaisie sont devenues détentrices d’un
titre sur Ligitan et Sipadan par voie de succession.

Argumentation de l'Indonésie selon laquelle elle aurait succédé au sultan du
Bouloungan, détenteur originaire du titre sur les îles en litige, par le biais des
contrats qui font figurer le Sultanat, tel qu'il y est défini, dans les Indes néer-
landaises — Thèse de l'Indonésie ne pouvant être retenue.

Iles en litige n'étant nommément citées dans aucun des instruments juridiques
internationaux invoqués — Iles n'étant pas incluses dans la concession de 1878
par laquelle le sultan de Sulu avait cédé à Alfred Dent et au baron von Overbeck
tous ses droits et pouvoirs sur l’ensemble de ses possessions à Bornéo — Cour
constatant que, si les Parties soutiennent toutes deux que Ligitan et Sipadan
n'ont pas constitué des terrae nullius pendant la période pertinente aux fins de la
présente affaire, elles le font sur la base de raisonnements diamétralement oppo-
sés, chacune d’entre elles prétendant disposer d'un titre sur ces îles.

Argumentation de la Malaisie selon laquelle elle aurait succédé au sultan de
Sulu, détenteur originaire du titre sur les îles en litige, à la suite d'une série de
transmissions alléguées de ce titre à l'Espagne, aux Etats-Unis, à la Grande-
Bretagne (pour le compte de l'Etat du Nord-Bornéo), au Royaume-Uni, et à la
Malaisie ne pouvant être retenue.

* *

Examen des effectivités invoquées par les Parties.
Effectivités étant généralement peu nombreuses dans le cas de très petites îles
inhabitées ou habitées de façon non permanente, telles que Ligitan et Sipadan

5
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 627

— Cour ayant à examiner essentiellement les effectivités datant de la période
antérieure à 1969, année où les Parties formulèrent des prétentions opposées sur
Ligitan et Sipadan — Nature des activités que la Cour prendra en compte en
l'espèce.

Effectivités invoquées par l'Indonésie — Activités ne constituant pas des actes
à titre de souverain reflétant l'intention et la volonté d'agir en cette qualité.

Effectivités invoquées par la Malaisie — Activités modestes en nombre, mais
présentant un caractère varié, couvrant une période considérable et révélant
l'intention d'exercer des fonctions étatiques à l'égard des deux îles — Pays-Bas
ou Indonésie n'ayant jamais exprimé de désaccord ni élevé de protestation à
l'époque où ces activités ont été menées — Malaisie détenant un titre sur Ligi-
tan et Sipadan sur la base des effectivités ainsi mentionnées.

ARRÊT

Présents: M. GUILLAUME, président; M. Sut, vice-président; MM. Oba,
RANJEVA, HERCZEGH, FLEISCHHAUER, KOROMA, VERESHCHETIN,
M™ Hiccins, MM. PARRA-ARANGUREN, KOOIMANS, REZEK, AL-
KHASAWNEH, BUERGENTHAL, ELARABY, juges, MM. WEERAMANTRY,
FRANCK, juges ad hoc; M. COUVREUR, greffier.

En l'affaire relative à la souveraineté sur Pulau Ligitan et Pulau Sipadan,
entre

la République d’Indonésie,

représentée par
S. Exc. M. Hassan Wirajuda, ministre des affaires étrangères,
comme agent;

S. Exc. M. Abdul Irsan, ambassadeur de la République d’Indonésie aux
Pays-Bas,

comme coagent;

M. Alain Pellet, professeur à l’Université de Paris X-Nanterre, membre et
ancien président de Ja Commission du droit international,

M. Alfred H. A. Soons, professeur de droit international public à l’Univer-
sité d’Utrecht,

sir Arthur Watts, K.C.M.G., Q.C., membre du barreau d’Angleterre,
membre de l’Institut de droit international,

M. Rodman R. Bundy, avocat à la cour d’appel de Paris, membre du bar-
reau de New York, cabinet Frere Cholmeley/Eversheds, Paris,

M"™ Loretta Malintoppi, avocat à la cour d’appel de Paris, membre du bar-
reau de Rome, cabinet Frere Cholmeley/Eversheds, Paris,

comme conseils et avocats;

M. Charles Claypoole, Solicitor à la Cour suprême d’Angleterre et du pays
de Galles, cabinet Frere Cholmeley/Eversheds, Paris,
M. Mathias Forteau, chargé de cours et chercheur à l’Université de

6
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 628

Paris X-Nanterre, chercheur au Centre de droit international de Nanterre
(CEDIN), Université de Paris X-Nanterre,

comme conseils;

M. Hasyim Saleh, chef de mission adjoint à l'ambassade de la République
d’Indonésie à La Haye,

M. Rachmat Soedibyo, directeur général pour les ressources pétrolières et
naturelles au ministère de l’énergie et des mines,

le général de division S. N. Suwisma, assistant pour les questions territo-
riales auprés du chef d’état-major pour les affaires générales, quartier
général des forces armées indonésiennes,
M. Donnilo Anwar, directeur des traités internationaux pour les questions de
politique, de sécurité et de territoire au ministère des affaires étrangères,
M. Eddy Pratomo, directeur des traités internationaux pour les questions
économiques, sociales et culturelles au ministère des affaires étrangères,
M. Bey M. Rana, directeur de la défense territoriale au ministère de la
défense,

M. Suwarno, directeur des affaires frontalières au ministère de l’intérieur,

M. Subiyanto, directeur de l’exploration et de l'exploitation au ministère de
Pénergie et des mines,

M. A. B. Lapian, expert sur l’histoire de Bornéo,

M. Kria Fahmi Pasaribu, ministre conseiller à l'ambassade de la République
d’Indonésie à La Haye,

M. Moenir Ari Soenanda, ministre conseiller à l'ambassade de la République
d’Indonésie à Paris,

M. Rachmat Budiman, ministère des affaires étrangères,

M. Abdul Havied Achmad, chef de district, province de Kalimantan est,

M. Adam Mulawarman T., ministère des affaires étrangères,

M. Ibnu Wahyutomo, ministère des affaires étrangères,

le capitaine Wahyudi, quartier général des forces armées indonésiennes,

le capitaine Fanani Tedjakusuma, quartier général des forces armées indo-
nésiennes,

le colonel Arief Budiman, département de la topographie et de la cartogra-
phie, quartier général des forces armées indonésiennes,

M. Abdulkadir Jaelani, deuxième secrétaire à l'ambassade de la République
d’Indonésie à La Haye,

M. Daniel T. Simandjuntak, troisième secrétaire à l'ambassade de la Répu-
blique d’Indonésie à La Haye,

M. Soleman B. Ponto, attaché militaire à l’ambassade de la République
d’Indonésie à La Haye,

M. Ishak Latuconsina, membre de la Chambre des représentants de la
République d’Indonésie,

M. Amris Hasan, membre de la Chambre des représentants de la Répu-
blique d’Indonésie,

comme conseillers ;

M. Martin Pratt, unité de recherche sur les frontières internationales de
l'Université de Durham,

M. Robert C. Rizzutti, cartographe principal, International Mapping Asso-
ciates,

M. Thomas Frogh, cartographe, International Mapping Associates,

comme conseillers techniques,
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 629

et

la Malaisie,
représentée par

S. Exc. M. Tan Sri Abdul Kadir Mohamad, ambassadeur en mission extra-
ordinaire, ministère des affaires étrangères,

comme agent;

S. Exc. M™* Dato’ Noor Farida Ariffin, ambassadeur de la Malaisie aux
Pays-Bas,

comme coagent;

sir Elihu Lauterpacht, Q.C., C.B.E., professeur honoraire de droit interna-
tional à l'Université de Cambridge, membre de l’Institut de droit interna-
tional,

M. Jean-Pierre Cot, professeur émérite à l’Université de Paris 1 (Panthéon-
Sorbonne), ancien ministre,

M. James Crawford, S.C., F.B.A., professeur de droit international à l’Uni-
versité de Cambridge, titulaire de la chaire Whewell, membre des barreaux
d’Angleterre et d’Australie, membre de I’Institut de droit international,

M. Nico Schrijver, professeur de droit international 4 [Université libre
d'Amsterdam et à l’Institut d'études sociales de La Haye, membre de la
Cour permanente d’arbitrage,

comme conseils et avocats;

M™ Dato’ Zaitun Zawiyah Puteh, Solicitor-General de la Malaisie,

M Halima Hj. Nawab Khan, juriste principale au cabinet de I’ Attorney-
General de Etat du Sabah,

M. Athmat Hassan, juriste au cabinet de Attorney-General de l'Etat du
Sabah,

ME Farahana Rabidin, conseiller fédéral au cabinet de l’ Attorney-General,

comme conseils ;

M. Datuk Nik Mohd. Zain Hj. Nik Yusof, secrétaire général du ministère de
l'aménagement du territoire et du développement coopératif,

M. Datuk Jaafar Ismail, directeur général du département de la sécurité
nationale, services du premier ministre,

S. Exc. M. Hussin Nayan, ambassadeur, sous-secrétaire au département des
affaires territoriales et maritimes du ministère des affaires étrangères,

M. Ab. Rahim Hussin, directeur de la politique de sécurité maritime au
département de la sécurité nationale, services du premier ministre,

M. Raja Aznam Nazrin, secrétaire adjoint principal au département des
affaires territoriales et maritimes du ministère des affaires étrangères,

M. Zulkifli Adnan, conseiller de l’ambassade de la Malaisie aux Pays-Bas,

M°* Haznah Md. Hashim, secrétaire adjointe au département des affaires
territoriales et maritimes du ministère des affaires étrangères,

M. Azfar Mohamad Mustafar, secrétaire adjoint au département des affaires
territoriales et maritimes du ministère des affaires étrangères,

comme conseillers ;

M. Hasan Jamil, directeur de la topographie, service des levés géodésiques,
département de la topographie et de la cartographie,
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 630

M. Tan Ah Bah, sous-directeur principal de la topographie, service des fron-
tières, département de la topographie et de la cartographie,

M. Hasnan Hussin, assistant technique principal du service des frontières,
département de la topographie et de la cartographie,

comme conseillers techniques,

La Cour,
ainsi composée,
après délibéré en chambre du conseil,

rend l’arrét suivant:

1. Par lettre conjointe en date du 30 septembre 1998, déposée au Greffe de la
Cour le 2 novembre 1998, les ministres des affaires étrangères de la République
d’Indonésie (dénommée ci-après « Indonésie») et de la Malaisie ont notifié au
greffier un compromis entre les deux Etats, signé à Kuala Lumpur le 31 mai 1997
et entré en vigueur le 14 mai 1998, date de l'échange des instruments de ratifica-
tion.

2. Dans sa traduction française, le texte du compromis se lit comme suit:

«Le Gouvernement de la République d’Indonésie et le Gouvernement
de la Malaisie (ci-après dénommés les « Parties»);

Considérant qu’un différend s’est élevé entre eux concernant la souve-
raineté sur Pulau Ligitan et Pulau Sipadan;

Désirant que ce différend soit réglé dans l'esprit des relations amicales
existant entre les Parties, telles qu’elles sont consacrées dans le traité
d'amitié et de coopération de 1976 en Asie du Sud-Est; et

Désirant en outre que ce différend soit réglé par la Cour internationale
de Justice (ci-après dénommée la «Cour»);

Sont convenus de ce qui suit:

Article premier
Soumission du différend

Les Parties conviennent de soumettre le différend à la Cour conformé-
ment au paragraphe | de Particle 36 de son Statut.

Article 2
Objet du litige
La Cour est priée de déterminer, sur la base des traités, accords et de
tout autre élément de preuve produit par les Parties, si la souveraineté sur
Pulau Ligitan et Pulau Sipadan appartient à la République d’Indonésie ou
à la Malaisie.

Article 3
Procédure

1. Sous réserve des délais dont il est fait mention au paragraphe 2 du
présent article, la procédure se divisera en procédure écrite et en procédure
orale conformément à l’article 43 du Statut de la Cour.

2. Sans préjudice de toute question qui pourrait se poser quant à la
charge de la preuve et eu égard à l’article 46 du Règlement de la Cour, la
procédure écrite se composera des pièces suivantes:
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 631

a) un mémoire qui doit être soumis simultanément par chacune des
Parties au plus tard douze mois après la date de la notification du pré-
sent compromis au greffier de la Cour;

b) un contre-mémoire présenté par chacune des Parties au plus tard
quatre mois après la date à laquelle chacune aura reçu la copie certi-
fiée conforme du mémoire de l’autre Partie;

c) une réplique présentée par chacune des Parties au plus tard quatre
mois après la date à laquelle chacune aura reçu la copie certifiée

. conforme du contre-mémoire de l’autre Partie; et

d) une duplique, si les Parties en décident ainsi d’un commun accord ou si
la Cour décide d’office ou à la demande de l’une des Parties que cette
pièce de procédure est nécessaire et autorise ou prescrit la présentation
d’une duplique.

3. Les pièces de procédure écrite susmentionnées et leurs annexes, dépo-
sées auprès du greffier, ne seront transmises à l’autre Partie que lorsque le
greffier aura reçu de ladite Partie la pièce de procédure correspondante.

4. La question de l’ordre dans lequel les Parties prendront la parole
dans le cadre de la procédure orale sera décidée par accord mutuel entre
elles ou, à défaut d’un tel accord, par la Cour. En tout état de cause, cet
ordre s’entend toutefois sans préjudice de toute question qui pourrait se
poser quant à la charge de la preuve.

Article 4
Droit applicable
Les principes et règles de droit international applicables au différend
sont ceux qui sont reconnus dans les dispositions de l’article 38 du Statut
de la Cour.
Article S
Arrêt de la Cour
Les Parties s’engagent à accepter l’arrêt que la Cour rendra conformé-
ment au présent compromis comme définitif et obligatoire pour elles.
Article 6
Entrée en vigueur

1, Le présent compromis entrera en vigueur dès que les instruments de
ratification auront été échangés. La date de l'échange desdits instruments
sera fixée par la voie diplomatique.

2. Le présent compromis sera enregistré auprès du Secrétariat de l’Orga-
nisation des Nations Unies conformément à l’article 102 de la Charte des
Nations Unies, conjointement ou par l’une des Parties.

Article 7
Notification

En application de l’article 40 du Statut de la Cour, le présent compromis
sera notifié au greffier de la Cour par une lettre conjointe des Parties aus-
sitôt que possible après son entrée en vigueur.

En foi de quoi les soussignés, dûment habilités à cet effet par leurs gou-
vernements respectifs, ont signé le présent compromis.» ;

10
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 632

3. Conformément au paragraphe 3 de l’article 40 du Statut de la Cour, le
greffier a transmis copie de la notification conjointe et du compromis au Secré-
taire général de l'Organisation des Nations Unies, aux Membres des
Nations Unies et aux autres Etats admis à ester devant la Cour.

4. Par ordonnance en date du 10 novembre 1998, la Cour, eu égard aux dis-
positions du compromis concernant les pièces de la procédure écrite, a fixé au
2 novembre 1999 et au 2 mars 2000, respectivement, les dates d'expiration des
délais pour le dépôt d’un mémoire, puis d’un contre-mémoire par chacune des
Parties. Les mémoires des Parties ont été déposés dans le délai ainsi fixé. Par
lettre conjointe du 18 août 1999, les Parties ont demandé à la Cour de reporter
au 2 juillet 2000 la date d'expiration du délai pour le dépôt de leurs contre-
mémoires. Par ordonnance en date du 14 septembre 1999, la Cour a accédé à
cette demande. Par lettre conjointe du 8 mai 2000, les Parties ont demandé à la
Cour un nouveau report d’un mois de la date d’expiration du délai pour le
dépôt de leurs contre-mémoires. Par ordonnance du 11 mai 2000, le président
de la Cour a également accédé à cette demande. Les contre-mémoires des
Parties ont été déposés dans le délai ainsi prorogé.

5. Aux termes du compromis, les deux Parties devaient présenter une ré-
plique au plus tard quatre mois après la date à laquelle chacune aurait reçu
la copie certifiée conforme du contre-mémoire de l’autre. Par lettre conjointe
datée du 14 octobre 2000, les Parties ont prié la Cour de proroger ce délai de
trois mois. Par ordonnance en date du 19 octobre 2000, le président de la Cour
a fixé au 2 mars 2001 la date d'expiration du délai pour le dépôt d’une réplique
par chacune des Parties. Les répliques des Parties ont été déposées dans le délai
ainsi prescrit. Le compromis prévoyant la possibilité du dépôt d’une quatrième
pièce de procédure par chacune des Parties, celles-ci ont, par lettre conjointe du
28 mars 2001, informé la Cour qu’elles ne souhaitaient pas produire de pièce
supplémentaire. La Cour elle-même n’a pas prescrit une telle production.

6. La Cour ne comptant sur le siège aucun juge de la nationalité des Parties,
chacune d’elles a procédé, dans l'exercice du droit que lui confère le para-
graphe 3 de l’article 31 du Statut, à la désignation d’un juge ad hoc pour siéger
en l'affaire: l’Indonésie a désigné M. Mohamed Shahabuddeen, et la Malaisie
M. Christopher Gregory Weeramantry.

7. M. Shahabuddeen, juge ad hoc, ayant démissionné de ses fonctions à la
date du 20 mars 2001, l'Indonésie, par lettre reçue au Greffe le 17 mai 2001, a
informé la Cour que son gouvernement avait désigné M. Thomas Franck pour
le remplacer.

8. Le 13 mars 2001, la République des Philippines a déposé au Greffe de la
Cour une requête à fin d'intervention dans l’affaire, en invoquant l’article 62 du
Statut de la Cour. Par arrêt rendu le 23 octobre 2001, la Cour a jugé que la
requête des Philippines ne pouvait pas être admise.

9. Au cours d’une réunion que le président de la Cour a tenue le 6 mars 2002
avec les agents des Parties, conformément à l’article 31 du Règlement, ceux-ci
lui ont fait part des vues de leur gouvernement sur divers aspects de l’organisa-
tion de la procédure orale. Ils ont en particulier déclaré que les Parties étaient
convenues de suggérer à la Cour que l'Indonésie prenne la parole en premier,
étant entendu que ce choix n’impliquait en rien que celle-ci puisse être consi-
dérée comme Etat demandeur ou la Malaisie comme Etat défendeur, et qu’il ne
saurait affecter aucune question relative à la charge de la preuve.

A la suite de cette réunion, la Cour, compte tenu des vues des Parties, a fixé
au lundi 3 juin 2002, à 10 heures, la date d’ouverture des audiences et a arrêté

11
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 633

le calendrier de celles-ci. Le greffier en a informé les agents des Parties par
lettres du 7 mars 2002.

10. Conformément au paragraphe 2 de l’article 53 du Règlement, la Cour,
après s'être renseignée auprès des Parties, a décidé que des exemplaires des
pièces de procédure et des documents annexés seraient rendus accessibles au
public à ouverture de la procédure orale.

11. Des audiences publiques ont été tenues du 3 au 12 juin 2002, au cours
desquelles ont été entendus en leurs plaidoiries et réponses :

Pour l'Indonésie:  S. Exc. M. Hassan Wirajuda,
sir Arthur Watts,

M. Alfred H. A. Soons,
M. Alain Pellet,

M. Rodman R. Bundy,
M™ Loretta Malintoppi.

Pour la Malaisie: |S. Exc. M. Tan Sri Abdul Kadir Mohamad,
S. Exc. M™* Dato’ Noor Farida Ariffin,
sir Elihu Lauterpacht,

M. Nico Schrijver,
M. James Crawford,
M. Jean-Pierre Cot.

*

12. Dans la procédure écrite, les conclusions ci-aprés ont été présentées par
les Parties:

Au nom du Gouvernement de l'Indonésie,
dans le mémoire, le contre-mémoire et la réplique:

«Sur la base des considérations exposées dans la présente [réplique], le
Gouvernement de la République d’Indonésie prie la Cour de dire et juger
que:

a) la souveraineté sur Pulau Ligitan appartient à la République d’Indo-
nésie; et
b) la souveraineté sur Pulau Sipadan appartient à la République d’Indo-
nésie. »
Au nom du Gouvernement de la Malaisie,
dans le mémoire, le contre-mémoire et la réplique:
«Eu égard aux considérations ci-dessus, la Malaisie prie respectueuse-

ment la Cour de dire et juger que la souveraineté sur Pulau Ligitan et
Pulau Sipadan appartient à la Malaisie.»

13. Dans la procédure orale, les conclusions ci-après ont été présentées par
les Parties:

Au nom du Gouvernement de l'Indonésie,

«Sur la base des considérations de fait et de droit exposées dans les
pièces de procédure écrite de l’Indonésie et dans ses plaidoiries, le Gouver-
nement de la République d’Indonésie prie respectueusement la Cour de
dire et juger que:

i) la souveraineté sur Pulau Ligitan appartient à la République d’Indo-
nésie, et -

12
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 634

ii) la souveraineté sur Pulau Sipadan appartient à la République d’Indo-
nésie. »

Au nom du Gouvernement de la Malaisie,

« Le Gouvernement de la Malaisie prie respectueusement la Cour de dire
et juger que la souveraineté sur Pulau Ligitan et Pulau Sipadan appartient
à fa Malaisie.»

*
* *

14. Les iles de Ligitan et Sipadan (Pulau Ligitan et Pulau Sipadan),
distantes l’une de l’autre d’environ 15,5 milles marins, sont toutes deux

situées dans la mer de Célèbes, au large de la côte nord-est de l’île de PA

Bornéo (voir ci-après, p. 635 et 636, les croquis n° 1 et 2).

Ligitan est une île de dimension très réduite se trouvant à l’extrémité
méridionale d’un grand récif en forme d’étoile qui s’étend vers le sud à
partir des îles de Danawan et de Si Amil. Ses coordonnées sont 4° 09” de la-
titude nord et 118° 53’ de longitude est. L’île se trouve à environ 21 milles
marins de Tanjung Tutop, sur la péninsule de Semporna, territoire le plus
proche sur l’île de Bornéo. Constamment émergée et essentiellement
sablonneuse, Ligitan est une île à la végétation basse, sur laquelle se
trouvent quelques arbres. Elle n’est pas habitée de façon permanente.

Bien que plus grande que Ligitan, Sipadan est également une île de
dimension réduite; sa superficie est d'environ 0,13 kilomètre carré. Ses
coordonnées sont 4° 06’ de latitude nord et 118° 37’ de longitude est. Elle se
trouve à une quinzaine de milles marins de Tanjung Tutop, et à 42 milles
marins de la côte est de l’île de Sebatik. Sipadan est une île densément
boisée d’origine volcanique qui constitue le sommet d’une montagne
sous-marine d'environ 600 à 700 métres de hauteur, autour duquel un
atoll corallien s’est formé. Elle n’a pas été habitée de façon permanente
avant les années 1980, époque de son développement comme station de
tourisme tournée vers la plongée sous-marine.

*

15. Le différend qui oppose les Parties s’inscrit dans un contexte his-
torique complexe, dont la Cour donnera maintenant un aperçu.

Au XVIF siècle, l'Espagne s'établit aux îles Philippines et tenta d’éten-
dre son influence sur les îles situées plus au sud. Vers la fin du XVI siècle,
elle commença à exercer cette influence sur le Sultanat de Sulu.

Le 23 septembre 1836, l'Espagne conclut avec le sultan de Sulu des
capitulations de paix, de protection et de commerce, par lesquelles elle
garantissait à celui-ci sa protection

«sur l’ensemble des îles situées dans les limites de la juridiction espa-
gnole et qui se trouvent entre l’extrémité occidentale de Mindanao
(Magindanao), d’une part, et Bornéo et La Paragua (Palawan), de
l’autre, à l'exception de Sandakan et des autres territoires tributaires
du sultan sur l’île de Bornéo».

13
635

PULAU LIGITAN ET PULAU SIPADAN (ARRÊT)

 

 

 

 

 

 

 

 

 

      
 

 

 

Ria) 29h oft Obl
RE
suuetu saqiu OOP )
ol wejessnieg leunmig a
seuiddiiud sep snbyqndey
SISIBILIN
SOQRIED 90 1874
ol aisquopuj,p enbyqndgy || > st +
Obey waar Ob.
OMG SA 5
84 CeUepUIN 68
TUS ap AA
seuddiiy{ SOP 48
Ae EME 4
Rae Zk
ugin7
Gb. Ob
OF SEE sce Bel pet Ozh Ohh

(Juswa|Nas UOHRAYsNIIL_P SUY Sop B 114819 919 B sinbold 29 ‘Œ'N)
WYINID ANDIHAVYDOYD ALXALNOD ‘| oN SINOOAD
635

PULAU LIGITAN ET PULAU SIPADAN (ARRÊT)

 

 

 

 

 

 

 

 

 

      
 

 

 

Ria) 29h oft Obl
RE
suuetu saqiu OOP )
ol wejessnieg leunmig a
seuiddiiud sep snbyqndey
SISIBILIN
SOQRIED 90 1874
ol aisquopuj,p enbyqndgy || > st +
Obey waar Ob.
OMG SA 5
84 CeUepUIN 68
TUS ap AA
seuddiiy{ SOP 48
Ae EME 4
Rae Zk
ugin7
Gb. Ob
OF SEE sce Bel pet Ozh Ohh

(Juswa|Nas UOHRAYsNIIL_P SUY Sop B 114819 919 B sinbold 29 ‘Œ'N)
WYINID ANDIHAVYDOYD ALXALNOD ‘| oN SINOOAD
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 637

Le 19 avril 1851, l'Espagne et le sultan de Sulu conclurent un «acte de
re-soumission» aux termes duquel Pile de Sulu et ses dépendances furent
annexées à la Couronne espagnole. Cet acte fut confirmé le 22 juillet 1878
par un protocole disposant que le sultan reconnaissait comme «incontes-
table la souveraineté de l’Espagne sur l’ensemble de l’archipel de Sulu et
de ses dépendances».

16. Pour leur part, les Pays-Bas s’établirent sur l’île de Bornéo dès le
début du XVII* siècle. La Compagnie néerlandaise des Indes orientales,
qui possédait d'importants intérêts commerciaux dans la région, exerça
en Asie du Sud-Est des prérogatives d’ordre public en vertu d’une charte
qui lui fut accordée en 1602 par les Provinces-Unies des Pays-Bas. Ladite
charte autorisait la compagnie à «conclure des conventions avec les
princes et les puissances» de la région au nom des Etats-généraux des
Pays-Bas. Les conventions ainsi visées concernaient surtout des questions
commerciales, mais elles avaient également pour objet l’acceptation
de la suzeraineté de la compagnie, voire la cession à cette dernière, par
les souverains locaux, de tout ou partie de leurs territoires.

Lorsque la Compagnie néerlandaise des Indes orientales s'établit à
Bornéo aux XVII* et XVIII® siècles, l'influence du sultan du Banjermas-
sin s’étendait sur d’importantes parties du Bornéo méridional et oriental.
Sur la côte est, le territoire contrôlé par le Banjermassin comprenait le
«Royaume du Berou», constitué de trois «Etats»: le Sambalioung, le
Gounoungtabour et le Bouloungan. Les sultans du Brunéi et de Sulu
exerçaient quant à eux leur influence sur la partie septentrionale de l’île
de Bornéo.

Lors de la disparition de la Compagnie néerlandaise des Indes orien-
tales, à la fin du XVIII* siècle, toutes ses possessions territoriales furent
transférées aux Provinces-Unies des Pays-Bas. Au cours des guerres
napoléoniennes, la Grande-Bretagne prit le contrôle des possessions néer-
landaises en Asie. En vertu de la convention de Londres du 13 août 1814,
le Royaume des Pays-Bas, nouvellement constitué, recouvra la plupart
des anciennes possessions néerlandaises.

17. Un contrat fut conclu par les Pays-Bas avec le sultan du Banjer-
massin le 3 janvier 1817. L’article 5 de ce contrat prévoyait notamment la
cession aux Pays-Bas du Berou («Barrau») et de toutes ses dépendances.
Le 13 septembre 1823, un avenant fut conclu, qui modifiait l’article 5 du
contrat de 1817.

Le 4 mai 1826, un nouveau contrat fut conclu. Son article 4 reconfir-
mait la cession aux Pays-Bas du Berou (« Barou») et de ses dépendances.

Au cours des années qui suivirent, les trois territoires qui formaient le
Royaume du Berou, le Sambalioung, te Gounoungtabour et le Bouloun-
gan, se séparèrent. Par une déclaration du 27 septembre 1834, le sultan
du Bouloungan se soumit directement à l’autorité du Gouvernement des
Indes néerlandaises. En 1844, ces trois territoires furent chacun reconnus
par le Gouvernement néerlandais comme des royaumes distincts. Le titre
de sultan fut officiellement accordé à leurs chefs.

16
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 638

18. En 1850, le Gouvernement des Indes néerlandaises conclut avec les
sultans des trois royaumes des «contrats de vassalité» aux termes des-
quels le territoire de leurs royaumes respectifs leur était donné en fief.
Le contrat conclu avec le sultan du Bouloungan est daté du 12 no-
vembre 1850.

Une description de la zone géographique constituant le Sultanat du
Bouloungan apparut pour la première fois dans le contrat du 12 no-
vembre 1850. L'article 2 de ce contrat décrivait le territoire du Bou-
loungan comme suit:

«Le territoire du Bouloungan est limité par les frontiéres sui-
vantes:

— avec le Gounoung-Tabour: de la côte vers l’intérieur, la rivière
Karangtiegau depuis son embouchure jusqu'à sa source; en outre,
le Batou Beoukkier et le mont Palpakh;

— avec les possessions sulu: en mer le cap dénommé Batou Tina-
gat, ainsi que la rivière Tawau.

Les îles suivantes appartiennent au Bouloungan: Terakkan,
Nanoukan et Sebatik, avec les petites îles qui s’y rattachent.

Cette délimitation est établie à titre provisoire, et donnera lieu à
un nouvel examen complet et une nouvelle détermination.»

Un nouveau contrat de vassalité fut conclu le 2 juin 1878. Celui-ci fut
approuvé et ratifié par le gouverneur général des Indes néerlandaises le
18 octobre 1878.

L'article 2 du contrat de vassalité de 1878 décrivait le territoire du Bou-
loungan en ces termes: «Le territoire du Royaume du Bouloungan est
réputé être constitué des terres et îles qui sont désignées dans la déclara-
tion annexée au présent contrat.» Le texte de la déclaration annexée au
contrat est pratiquement identique à celui de l’article 2 du contrat de 1850.

Cette déclaration fut amendée en 1893 pour la mettre en conformité
avec la convention conclue en 1891 entre la Grande-Bretagne et les Pays-
Bas (voir paragraphe 23 ci-après). La nouvelle déclaration prévoyait que:

«les îles de Tarakan et Nanoukan, et la partie de l’île de Sebitik
située au sud de la ligne frontière ci-dessus, décrites dans l’Indisch
Staatsblad de 1892, n° 114, appartiennent au Bouloungan, de même
que les petites îles se rattachant aux îles susmentionnées, pour autant
qu’elles soient situées au sud de la ligne frontiére...».

19. La Grande-Bretagne possédait pour sa part des intérêts commer-
ciaux dans la zone, mais n’eut pas d’assise territoriale sur l’île de Bornéo
avant le XIX® siècle. Après la convention anglo-néerlandaise du
13 août 1814, les prétentions commerciales et territoriales de la Grande-
Bretagne et des Pays-Bas sur l’île de Bornéo commencèrent à se chevau-
cher.

Le 17 mars 1824, la Grande-Bretagne et les Pays-Bas signèrent un nou-

17
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 639

veau traité pour tenter de régler leurs différends commerciaux et territo-
riaux dans la région.

20. En 1877, le sultan du Brunéi accorda, par trois titres distincts, une
vaste portion du Bornéo septentrional à Alfred Dent et au baron
von Overbeck. Compte tenu de ce que ces titres englobaient, le long de la
côte nord de Bornéo, une partie de territoire également revendiquée par
le sultan de Sulu, Alfred Dent et le baron von Overbeck décidèrent de
conclure un accord avec ce dernier.

Le 22 janvier 1878, le sultan de Sulu accepta d’«accorder et céder» à
Alfred Dent et au baron von Overbeck, en leur qualité de représentants
d’une compagnie britannique, tous ses droits et pouvoirs sur:

«l’ensemble des territoires et des terres à [lui] soumis sur l’île de Bor-
néo proprement dite, de la rivière Pandasan sur la côte ouest à
Maludu Bay, puis tout le long de la côte orientale jusqu’à la rivière
Sibuku au sud, y compris toutes les provinces bordant Maludu Bay,
ainsi que les Etats de Pietan, Sugut, Bangaya, Labuk, Sandakan,
Kinabatangan, Mamiang et tous les autres territoires et Etats situés
au sud de Mamiang et jouxtant Darvel Bay, jusqu’à la rivière
Sibuku, y compris toutes les îles situées à l’intérieur d’une limite fixée
à 3 lieues marines [9 milles marins] de la côte».

Le même jour, le sultan de Sulu signa une commission par laquelle il
nommait le baron von Overbeck « Dato’ Béndahara et Rajah de Sanda-
kan», l’investissant «des pouvoirs les plus étendus de vie et de mort» sur
tous les habitants des territoires qui lui avaient été cédés et le rendant
maitre de «toutes les choses et tous les produits» revenant au sultan sur
lesdits territoires. Le sultan de Sulu demandait aux «nations étrangéres»
avec lesquelles il avait conclu «des traités d’amitié et des alliances» de
reconnaître «ledit Dato’ Bendahara comme souverain suprême desdites
possessions ».

Le baron von Overbeck abandonna par la suite tous ses droits et inté-
rêts dans la compagnie britannique susmentionnée. Alfred Dent adressa
ultérieurement au Gouvernement britannique une requête sollicitant une
charte royale aux fins d’administrer le territoire et d’en exploiter les res-
sources. Celle-ci fut octroyée en novembre 1881. En mai 1882, une com-
pagnie à charte fut officiellement constituée sous le nom de «British
North Borneo Company» (dénommée ci-après la « BNBC»).

La BNBC commença à cette époque à étendre son administration à
certaines îles situées au-delà de la limite des 3 lieues marines à laquelle il
est fait référence dans la concession de 1878.

21. Le 11 mars 1877, l'Espagne, l’Allemagne et la Grande-Bretagne
conclurent, en vue de régler un différend commercial qui avait surgi entre
elles, un protocole relatif à la liberté de commerce et de navigation dans
la mer de Sulu (Jolé). Aux termes de ce protocole, l'Espagne s’engageait
à garantir et à assurer la liberté de commerce, de pêche et de navigation
aux navires et sujets de la Grande-Bretagne, de l’Allemagne et des autres

18
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 640

puissances dans «l'archipel de Sulu (Jolé) et dans toutes ses parties»,
sans préjudice des droits reconnus à l'Espagne dans ledit protocole.

Le 7 mars 1885, l'Espagne, l’Allemagne et la Grande-Bretagne
conclurent un nouveau protocole dont les trois premiers articles se
lisaient comme suit:

«Article premier

Les Gouvernements de l’Allemagne et de la Grande-Bretagne
reconnaissent la souveraineté de l'Espagne sur les points occupés
effectivement, ainsi que sur ceux qui ne le seraient pas encore, de
l'archipel de Sulu (Jolé), dont les limites sont établies dans l’article 2.

Article 2

L’archipel de Sulu (Jolé), conformément à la définition contenue
dans l’article 1% du traité signé le 23 septembre 1836 entre le Gou-
vernement espagnol et le sultan de Sulu (Jol6), comprend toutes les
îles qui se trouvent entre l'extrémité occidentale de l’île de Minda-
nao, d’une part, et le continent de Bornéo et l’île de Paragua, de
l'autre, à Pexception de celles qui sont indiquées dans l’article 3.

Il est entendu que les îles de Balabac et de Cagayan-Jolé font par-
tie de l’archipel.

Article 3

Le Gouvernement espagnol renonce vis-à-vis du Gouvernement
britannique, à toute prétention de souveraineté sur les territoires du
continent de Bornéo qui appartiennent, ou qui ont appartenu dans
le passé, au sultan de Sulu (Jolé), y compris les îles voisines de Ba-
lambangan, Banguey et Malawali, ainsi que toutes celles comprises
dans une zone de 3 lieues maritimes le long des côtes et qui font par-
tie des territoires administrés par la Compagnie dite British North
Borneo Company.»

22. Le 12 mai 1888, le Gouvernement britannique passa avec la BNBC
un accord portant création de PEtat du Nord-Bornéo. Cet accord faisait
du Nord-Bornéo un Etat sous protectorat britannique dont les relations
extérieures relevaient de la responsabilité du Gouvernement britannique.

23. Le 20 juin 1891, les Pays-Bas et la Grande-Bretagne conclurent
une convention (dénommée ci-après la «convention de 1891 ») aux fins de
«définir les frontières entre les possessions des Pays-Bas sur l’île de Bor-
néo et les Etats de cette île placés sous protection britannique» (voir
paragraphe 36 ci-après).

24. A Tissue de la guerre hispano-américaine, l'Espagne céda aux
Etats-Unis d'Amérique (dénommés ci-après les « Etats-Unis») l’archipel
des Philippines (voir paragraphe 115 ci-après) par le traité de paix de
Paris du 10 décembre 1898 (dénommé ci-après le «traité de paix de 1898»).
L'article III de ce traité définissait l’archipel au moyen de certaines lignes.
Par le traité du 7 novembre 1900 (dénommé ci-après le «traité de 1900»),

19
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 641

l'Espagne céda aux Etats-Unis «toutes les îles de l’archipel des Philip-
pines situées au-delà des lignes définies à l’article III» du traité de paix
de 1898 (voir paragraphe 115 ci-après).

25. Le 22 avril 1903, le sultan de Sulu conclut avec le Gouvernement
du Nord-Bornéo britannique une «confirmation de cession» dans laquelle
étaient indiquées nommément un certain nombre d'îles qui devaient être
considérées comme ayant été incluses dans la cession initialement consen-
tie à Alfred Dent et au baron von Overbeck en 1878. Les îles mentionnées
étaient les suivantes: Muliangin, Muliangin Kechil, Malawali, Tegabu,
Bilian, Tegaypil, Lang Kayen, Boan, Lehiman, Bakungan, Bakungan
Kechil, Libaran, Taganack, Beguan, Mantanbuan, Gaya, Omadal, Si
Amil, Mabol, Kepalai et Dinawan. Ledit instrument précisait en outre
que «les autres îles situées à côté ou autour des îles susmentionnées, ou
entre ces îles», étaient incluses dans la cession de 1878. Toutes ces îles se
trouvaient situées au-delà de la limite des 3 lieues marines.

26. A la suite d’une tournée, en 1903, du navire de la marine améri-
caine USS Quiros dans la région des îles en litige en l'espèce, la BNBC
éleva des protestations auprès du Foreign Office, au motif que certaines
des îles visitées, sur lesquelles la marine américaine avait placé des
drapeaux et des plaques, relevaient selon elle de son autorité. La question
fit notamment l’objet, de la part de sir H. M. Durand, ambassadeur
de Grande-Bretagne aux Etats-Unis, d’un mémorandum adressé le
23 juin 1906 au Secrétaire d’Etat des Etats-Unis, et auquel était annexée
une carte montrant «les limites dans lesquelles la [BNBC] entendait
exercer son autorité». Aux termes d’un échange de notes des 3 et
10 juillet 1907, les Etats-Unis renoncèrent provisoirement au droit d’admi-
nistration de «toutes les îles situées à l’ouest et au sud-ouest de la
ligne tracée sur la carte qui accompagnait le mémorandum de
sir H. M. Durand...».

27. Le 28 septembre 1915, la Grande-Bretagne et les Pays-Bas si-
gnèrent, conformément à l’article V de la convention de 1891, un
accord relatif à «la frontière entre l’Etat du Nord-Bornéo et les posses-
sions néerlandaises à Bornéo» (dénommé ci-après l’«accord de 1915»),
par lequel les deux Etats confirmèrent un rapport accompagné d’une
carte, qui avaient été établis par une Commission mixte créée à cet effet
(voir paragraphes 70, 71 et 72 ci-après).

Le 26 mars 1928, la Grande-Bretagne et les Pays-Bas signèrent un nou-
vel accord (dénommé ci-après |’« accord de 1928») conformément à l’ar-
ticle V de la convention de 1891, destiné cette fois à «délimiter d’une
manière plus précise la partie de la frontière établie par l’article III de la
convention signée à Londres le 20 juin 1891» («entre les sommets du
Gunong Api et du Gunong Raya»); une carte était annexée à cet accord
(voir paragraphe 73 ci-après).

28. Le 2 janvier 1930, les Etats-Unis et la Grande-Bretagne conclurent
une convention (dénommée ci-après la «convention de 1930») «déli-
mitant … la frontière entre l’archipel des Philippines … et l’Etat du Nord-
Bornéo» (voir paragraphe 119 ci-après). Cette convention se composait

20
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 642

de cinq articles, dont le premier et le troisième sont les plus pertinents aux
fins de la présente affaire. L'article premier définissait la ligne séparant les
îles qui appartenaient à l’archipel des Philippines et celles qui appartenaient
à l'Etat du Nord-Bornéo; l’article III était ainsi rédigé:

«Toutes les îles situées au nord et à l’est de ladite ligne ainsi que
toutes les îles et tous les récifs coupés par elle, s’il en existe, appar-
tiendront à l’archipel des Philippines et toutes les îles situées au sud
et à l’ouest de cette ligne, à l’Etat du Nord-Bornéo.»

29. Le 26 juin 1946, la BNBC passa un accord avec le Gouvernement
britannique, par lequel la compagnie cédait ses intérêts, pouvoirs et droits
concernant l'Etat du Nord-Bornéo à la Couronne britannique. L’Etat du
Nord-Bornéo devint alors une colonie britannique.

30. Le 9 juillet 1963, la Fédération de la Malaya, le Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord, le Nord-Bornéo, Sarawak et Sin-
gapour conclurent un accord relatif à la Malaisie. Aux termes de l’ar-
ticle premier de cet accord, entré en vigueur le 16 septembre 1963, la colo-
nie du Nord-Bornéo était appelée à se «fédér[er] avec les Etats formant
[alors] la Fédération de Malaya sous le nom [d’Etat] de Sabah».

31. Après leur indépendance, tant l'Indonésie que la Malaisie com-
mencèrent à accorder des permis de prospection pétrolière au large de la
côte est de Bornéo au cours des années soixante. Le premier permis
pétrolier octroyé par l'Indonésie à une société étrangère dans la zone
considérée prit la forme d’un accord de partage de la production conclu
le 6 octobre 1966 entre l’entreprise d’Etat indonésienne P. N. Pertamban-
gan Minjak Nasional («Permina») et la Japan Petroleum Exploration
Company Limited («Japex»). La limite septentrionale de l’une des zones
du contrat s’étendait en ligne droite vers l’est à partir de la côte orientale
de l’île de Sebatik, en suivant le paralléle 4°09°30” de latitude nord
jusqu’a une distance d’environ 27 milles marins au large. En 1968, la
Malaisie accorda a son tour divers permis de prospection pétroliére a la
Sabah Teiseki Oil Company («Teiseki»). La limite sud de la concession
maritime accordée à Teiseki était située à 4°10°30” de latitude nord. __

Le présent différend se cristallisa en 1969 à l’occasion de discussions
relatives à la délimitation des plateaux continentaux respectifs des deux
Etats. A l'issue de ces négociations, un accord de délimitation fut conclu
le 27 octobre 1969. Il entra en vigueur le 7 novembre 1969. Il ne couvrait
cependant pas la région située à l’est de Bornéo.

En octobre 1991, les deux Parties constituèrent un groupe de travail
mixte afin d'étudier la situation des îles de Ligitan et Sipadan. Aucun
accord ne fut toutefois conclu, et la question fut confiée à des émissaires
spéciaux des deux Parties qui, en juin 1996, recommandèrent d’un com-
mun accord de soumettre la question à ja Cour internationale de Justice.
Le compromis fut signé le 31 mai 1997.

21
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 643

32. L’Indonésie soutient à titre principal que sa souveraineté sur les
îles de Ligitan et Sipadan repose sur la convention de 1891 entre la
Grande-Bretagne et les Pays-Bas. Elle invoque également une série d’effec-
tivités, tant néerlandaises qu’indonésiennes, qui, selon elle, viendraient
confirmer son titre conventionnel. Au cours de la procédure orale, l’Indo-
nésie a en outre fait valoir, à titre subsidiaire, que, si la Cour ne retenait pas
son titre fondé sur la convention de 1891, la souveraineté sur les îles en
litige ne lui en appartiendrait pas moins, du fait que celles-ci se trouvaient
sous l’autorité du sultan du Bouloungan, dont elle est le successeur.

33. Pour sa part, la Malaisie soutient qu’elle a acquis la souveraineté
sur les îles de Ligitan et Sipadan à la suite d’une série de transmissions
qu’aurait connues le titre détenu à l’origine par l’ancien souverain, le sul-
tan de Sulu, titre qui serait ensuite passé, successivement, à l'Espagne,
aux Etats-Unis, à la Grande-Bretagne — pour le compte de l'Etat du
Nord-Bornéo —, au Royaume-Uni de Grande-Bretagne et d’Irlande du
Nord, et finalement à la Malaisie elle-même. Elle affirme que son titre
fondé sur cette série d'instruments juridiques est confirmé par un certain
nombre d’effectivités britanniques et malaisiennes sur lesdites îles. Elle
estime subsidiairement que, si la Cour parvenait à la conclusion que les
îles en litige avaient appartenu à l’origine aux Pays-Bas, ses effectivités
auraient en tout état de cause supplanté un tel titre des Pays-Bas.

x * x

34. Comme la Cour vient de le rappeler, l’Indonésie soutient à titre
principal que la souveraineté sur les îles de Ligitan et Sipadan lui appar-
tient en vertu de la convention de 1891. L’Indonésie estime que, par «ses
termes, son contexte, son objet et son but, ladite convention fixait comme
ligne de partage entre les possessions respectives des Parties dans la zone
aujourd’hui en cause le parallèle 4° 10’ de latitude nord». Elle précise à
cet égard que sa position n’est pas d’affirmer «que la ligne convention-
nelle de 1891 visait également, dès l'origine, à être une frontière
maritime ... à l’est de l’île de Sebatik, ni qu'elle l'était en fait», mais plutôt
de «regarder cette ligne comme une ligne d’attribution: les territoires, y
compris les îles situées au nord du parallèle 4°10’ de latitude nord,
étaient ... considérés comme britanniques, et ceux situés au sud comme
néerlandais». Les îles en litige étant situées au sud de ce parallèle, « [ijl en
découle[rait] qu’en vertu de la convention le titre sur ces îles appartenait
aux Pays-Bas et qu'il appartient aujourd’hui à l’Indonésie».

L’Indonésie estime qu'il ne saurait être mis en doute que les deux Etats
parties à la convention de 1891 se considéraient comme les seuls acteurs
dans la zone. Elle ajoute à ce propos que Espagne ne possédait aucun
titre sur les îles en litige et n’avait manifesté aucun intérêt pour ce qui se
passait au sud de l’archipel de Sulu.

L’Indonésie relève que ladite convention n’impliquait pas de cessions
de territoires; l'intention de chacune des Parties aurait plutôt été de
reconnaître le titre de l’autre sur les territoires de l’île de Bornéo et les îles

22
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 644

situées «de son côté» de la ligne, et de renoncer à toute prétention à leur
égard. Selon elle, «il ne fait aucun doute que, pour chacune des parties,
les territoires … situés de son côté de la ligne convenue lui appartenaient
déjà et ... n'étaient pas devenus siens en vertu d’une cession issue d’un
traité». Elle soutient que, de toute manière, quelle qu’ait pu être la situa-
tion avant 1891, la convention conclue entre les deux puissances colo-
niales constitue un titre indiscutable qui l'emporte sur tout autre titre
susceptible de lavoir précédé.

35. La Malaisie considère pour sa part que la revendication de l’Indo-
nésie sur les îles de Ligitan et Sipadan ne trouve appui ni dans le texte de
la convention de 1891, ni dans les travaux préparatoires à ladite conven-
tion, ni dans aucun autre document auquel il pourrait être recouru pour
l'interpréter. La Malaisie fait observer que la convention de 1891, appré-
ciée dans son ensemble, montre à Pévidence que les parties entendaient
préciser la frontiére entre leurs possessions terrestres respectives dans les
îles de Bornéo et de Sebatik, la ligne de délimitation s’arrétant au point le
plus oriental de cette dernière. Elle estime que la thèse de  Indonésie «se
trouve manifestement réfutée par l'interprétation naturelle et ordinaire
du traité en question et les règles de droit applicables» et ajoute que la
ratification de la convention de 1891 et sa mise en œuvre, notamment par
l'accord de 1915, n’étayent pas la thèse indonésienne.

La Malaisie fait valoir à titre additionnel que, même si la convention
de 1891 devait être interprétée comme portant attribution de possessions
à l’est de Sebatik, cette attribution ne saurait avoir de conséquence s’agis-
sant d'îles qui, à l’époque considérée, appartenaient à l’Espagne. Du
point de vue de la Malaisie, la Grande-Bretagne n’aurait pu envisager de
céder aux Pays-Bas des îles qui se trouvaient au-delà de la ligne de
3 lieues marines mentionnée dans la concession de 1878, ligne que la
Grande-Bretagne et l'Espagne auraient expressément reconnue dans le
protocole de 1885.

x Ox

36. Le 20 juin 1891, les Pays-Bas et la Grande-Bretagne signérent une
convention afin de «définir les frontières entre les possessions des Pays-
Bas sur l’île de Bornéo et les Etats de cette île qui [étaient] sous protection
britannique». Ladite convention fut établie en anglais et en néerlandais,
les deux versions faisant également foi. Elle comporte huit articles. L’ar-
ticle I dispose que «f1]a frontière entre les possessions des Pays-Bas à Bor-
néo et celles des Etats de cette île qui sont sous protection britannique
part du point de la côte orientale de Bornéo situé à 4°10’ de latitude
nord». L’article II, après avoir précisé que «fi]a ligne frontière se pour-
suit vers l’ouest», définit le tracé du premier tronçon de cette ligne. L’ar-
ticle ITI décrit la poursuite du tracé de la frontière vers l’ouest à partir du
point où s’arréte l’article II jusqu’à Tandjong-Datou, sur la côte occiden-
tale de Bornéo. L'article V prévoit que «le tracé exact de la ligne fron-
tiére, telle qu’elle est décrite aux quatre articles précédents, sera défini

23
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 645

ultérieurement d’un commun accord, aux moments que les Gouverne-
ments néerlandais et britannique jugeront opportuns». L'article VI garan-
tit aux parties la liberté de navigation sur tous les fleuves se jetant dans la
mer entre Batou-Tinagat et la rivière Siboukou. L’article VII octroie cer-
tains droits à la population du Sultanat du Bouloungan au nord de ja
frontière. Enfin, l’article VIII précise les conditions d’entrée en vigueur de
la convention.

A l’appui de sa revendication sur les îles de Ligitan et Sipadan, l’Indo-
nésie invoque essentiellement l’article IV de la convention de 1891. Cette
disposition se lit comme suit:

«A partir du point situé à 4° 10’ de latitude nord sur la côte orien-
tale, la ligne frontière se poursuit vers l’est le long du même parallèle,
à travers l’île de Sebittik ; la partie de l’île située au nord dudit paral-
lèle appartient sans réserve à la British North Borneo Company et la
partie située au sud du parallèle appartient sans réserve aux Pays-
Bas.»

Les Parties sont en désaccord quant à l'interprétation à donner à cette
disposition.

*

37. La Cour note que l’Indonésie n’est pas partie à la convention de
Vienne du 23 mai 1969 sur le droit des traités; elle rappellera toutefois
que, selon le droit international coutumier qui a trouvé son expression
dans les articles 31 et 32 de ladite convention:

«un traité doit étre interprété de bonne foi suivant le sens ordinaire
à attribuer à ses termes dans leur contexte et à la lumière de son
objet et de son but. L’interprétation doit être fondée avant tout sur

» le texte du traité lui-même. Il peut être fait appel à titre complémen-
taire à des moyens d'interprétation tels les travaux préparatoires et
les circonstances dans lesquelles le traité a été conclu.» (Différend
territorial (Jamahiriya arabe libyenne|Tchad), arrêt, C.IJ. Recueil
1994, p. 21-22, par. 41; voir aussi Délimitation maritime et questions
territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), compétence
et recevabilité, arrêt, CI.J. Recueil 1995, p. 18, par. 33; Plates-
formes pétrolières (République islamique d'Iran c. Etats-Unis d’ Amé-
rique), exception préliminaire, arrêt, C.I.J. Recueil 1996 (IT),
p. 812, par. 23; Ile de KasikililSedudu ( BotswanalNamibie), arrêt,
CIJ. Recueil 1999 (IT), p. 1059, par. 18.)

En ce qui concerne en outre le paragraphe 3 de l’article 31, la Cour a eu
Poccasion de préciser que cette disposition reflète également le droit cou-
tumier lorsqu'elle prévoit qu’il sera tenu compte, en même temps que du
contexte, de la conduite ultérieure des parties au traité, à savoir de «tout
accord ultérieur» (alinéa &)) et de «toute pratique ultérieurement suivie»
(alinéa b})) (voir notamment Licéité de l'utilisation des armes nucléaires

24
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 646

par un Etat dans un conflit armé, avis consultatif, CI.J. Recueil 1996 (1),
p. 75, par. 19; Ile de KasikililSedudu (BotswanalNamibie), arrêt,
C.LJ. Recueil 1999 (II), p. 1075, par. 48).

L’Indonésie ne conteste pas que telles sont bien les régles applicables.
L’applicabilité de la règle contenue au paragraphe 2 de l’article 31 n’est
de même pas contestée entre les Parties.

38. La Cour procédera maintenant à l’interprétation de l’article IV de
la convention de 1891 à la lumière de ces règles.

* *

39. S’agissant des termes de l’article IV, l'Indonésie soutient que rien
dans celui-ci ne donne à penser que la ligne s’arrête à la côte orientale de
Vile de Sebatik. Bien au contraire, pour cet Etat, «l’indication selon
laquelle la ligne «se poursuit» vers l’est suivant le parallèle déterminé [, à
travers l’île de Sebittik,] suppose obligatoirement qu’elle se prolonge aussi
loin que nécessaire pour répondre aux buts de la convention». A cet
égard, l'Indonésie fait observer que, si les parties à la convention avaient
entendu, non pas tracer une ligne d’attribution vers le large à l’est de l’île
de Sebatik (voir paragraphe 34 ci-dessus), mais arrêter la ligne frontière
en un point précis de la côte, elles l’auraient expressément indiqué,
comme cela a été fait à l’article III.

Relevant en outre une différence de ponctuation entre les textes anglais
et néerlandais de l’article IV de la convention, qui font tous les deux foi
(voir paragraphe 36 ci-dessus), l'Indonésie s'appuie sur la version anglaise,
ainsi libellée :

«From 4°10’ north latitude on the east coast the boundary-line
shall be continued eastward along that parallel, across the Island of
Sebittik: that portion of the island situated to the north of that
parallel shall belong unreservedly to the British North Borneo Com-
pany, and the portion south of that parallel to the Netherlands.»

Elle insiste sur la présence, dans cette version, d’un deux-points; selon
elle, celui-ci a pour objet de séparer deux dispositions dont la seconde déve-
loppe ou illustre la première. Elle affirme ainsi que le second membre de
la phrase, précédé du deux-points, «est pour l’essentiel une partie secon-
daire de la phrase dont [il] complète la signification, mais sans dénaturer
le sens évident de la disposition principale, qui vise le prolongement de la
ligne vers le large le long du parallèle 4° 10’ de latitude nord».

40. La Malaisie soutient quant à elle que, lorsque l’article IV de la
convention de 1891 dispose que la ligne frontière se poursuit vers l’est le
long du parallèle 4° 10° de latitude nord, cela signifie simplement «que le
prolongement a pour point de départ la côte orientale de Bornéo et se
dirige vers l’est à travers Sebatik, à la différence du tronçon principal de
la ligne frontière qui part du même point mais se dirige vers l’ouest».
Selon la Malaisie, le sens naturel et ordinaire des mots «à travers l’île de
Sebittik» est de désigner, «en anglais et en néerlandaïs, une ligne qui tra-

25
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 647

verse Sebatik de la côte occidentale à la côte orientale sans aller plus
loin». La Malaisie dément par ailleurs que l’on puisse considérer que les
parties à la convention de 1891 aient voulu établir un «périmètre d’attri-
bution» territoriale, c’est-à-dire une «ligne théorique tracée en haute mer
dans le cadre d’une convention et permettant de répartir entre les parties
la souveraineté sur les îles se trouvant dans le secteur en cause». Pour
elle, on ne saurait présumer l’existence de «périmètres d’attribution»
lorsque le texte d’un traité ne dit rien à cet égard; or, celui de la conven-
tion de 1891 ne contient pas la moindre indication en ce sens.

En ce qui concerne la différence de ponctuation entre les textes anglais
et néerlandais de l’article IV de la convention, la Malaisie, pour sa part,
invoque la version néerlandaise qui se lit comme suit:

«Van 4°10’ noorder breedte ter oostkust zal de grenslijn oost-
waarts vervolgd worden langs die parallel over het eiland Sebittik;
het gedeelte van dat eiland dat gelegen is ten noorden van die par-
allel zal onvoorwaardelijk toebehooren aan de Britsche Noord Bor-
neo Maatschappij, en het gedeelte ten zuiden van die parallel aan
Nederland.»

Elle soutient que la rédaction de cette disposition en «une seule phrase
divisée en deux membres par un simple point-virgule indique la relation
étroite existant, du point de vue grammatical et fonctionnel, entre {cJes
deux membres» de phrase. Ainsi, selon la Malaisie, le deuxième membre
de la phrase, qui vise exclusivement le partage de l’île de Sebatik, vient
confirmer que les mots «à travers l’île de Sebittik» se réfèrent unique-
ment à celle-ci.

41. La Cour note que les Parties diffèrent sur le sens qu’il convient
d’accorder, dans la première phrase de l’article IV de la convention de
1891, à la préposition «across» (en anglais) ou «over» (en néerlandais).
Elle reconnaît que ce terme n’est pas sans ambiguïté et qu’il est suscep-
tible de revêtir le sens que chacune des Parties lui prête; une ligne fixée par
traité peut en effet passer «à travers» une île et s’arrêter sur les rivages de
celle-ci ou se poursuivre au-delà.

Les Parties sont également en désaccord quant au sens à donner au
membre de phrase selon lequel «la ligne frontière se poursuit vers l’est le
long» du paralièle 4° 10° de latitude nord. De l’avis de la Cour, l’expres-
sion «se poursuit» n’est pas non plus sans ambiguïté. L’article I de la
convention définit le point de départ de la frontière entre les deux Etats,
ses articles IT et III décrivant la façon dont cette frontière se poursuit de
segment en segment. Dès lors, le fait que, selon l’article IV, cette «ligne
frontière se poursuit» encore à partir de la côte orientale de Bornéo le
long du parallèle 4°10’ de latitude nord à travers l’île de Sebatik n’im-
plique pas nécessairement, contrairement à ce que soutient l'Indonésie,
qu'elle doive se poursuivre en tant que ligne d’attribution au-delà de cette
île.

La Cour estime au demeurant que la différence de ponctuation dans les
deux versions de l’article IV de la convention de 1891 n’est, comme telle,

26
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 648

d'aucune assistance pour élucider le sens du texte quant à un éventuel
prolongement de la ligne vers le large, à l’est de l’île de Sebatik (voir éga-
lement le paragraphe 56 ci-après).

42. La Cour observe que toute ambiguïté aurait pu être évitée si la
convention avait précisé de manière expresse que le parallèle 4°10’ de
latitude nord constituerait, au-delà de la côte orientale de Sebatik, la
ligne séparant les îles sous souveraineté britannique et celles sous souve-
raineté néerlandaise. Dans ces conditions, le silence du texte ne peut être
ignoré. [1 plaide en faveur de la thèse malaisienne.

43. Par ailleurs, il échet de relever qu’une «frontière», au sens ordi-
naire du terme, n’a pas la fonction que l'Indonésie confère à la ligne
d'attribution que l’article IV aurait établie au large de l’île de Sebatik, qui
serait de répartir entre les parties la souveraineté sur les îles se trouvant
dans ce secteur. La Cour considère que, sans indication expresse à cet
effet dans le texte d’un traité, il n’est guère concevable que les Etats
parties aient prétendu attribuer une fonction supplémentaire à une ligne
frontière.

*

44. L’Indonésie affirme que l’examen du contexte de la convention de
1891 étaye la lecture qu’elle fait de Particle IV dudit instrument. A ce pro-
pos, l'Indonésie se réfère à l’«interaction» entre le Gouvernement britan-
nique et le Gouvernement néerlandais à propos de la carte du mémoran-
dum explicatif que ce dernier avait joint au projet de loi présenté aux
Etats-généraux des Pays-Bas en vue de la ratification de la convention de
1891 et qui «avait pour objet d’expliquer aux Etats-généraux l’impor-
tance que revêtait le traité proposé et les raisons pour lesquelles sa_
conclusion servait les intérêts des Pays-Bas». L’Indonésie fait valoir que
cette carte, qui figurait le prolongement en mer vers le large, à l’est de l’île
de Sebatik, de la ligne tracée sur terre le long du parallèle 4° 10’ de lati-
tude nord, avait été adressée au Gouvernement britannique par son
propre agent diplomatique et qu’elle était connue de ce gouvernement.
En effet, selon l’Indonésie, «{s]ir Horace Rumbold, ministre britannique à
La Haye, envoya au Foreign Office, le 26 janvier 1892, une dépêche offi-
cielle à laquelle il joignit deux exemplaires de la carte, sur laquelle il atti-
rait particulièrement l'attention». Selon l'Indonésie, cette transmission -
officielle ne suscita aucune réaction de la part du Foreign Office. L’Indo-
nésie en conclut que la Grande-Bretagne «a acquiescé de manière irréfu-
table au tracé de la ligne conventionnelle», acceptant par là que la
convention de 1891 portait répartition entre la Grande-Bretagne et les
Pays-Bas des îles situées à l’est de Bornéo. A cet égard, l’Indonésie sou-
tient d’abord que cette «interaction» vaut, au sens de l’alinéa a) du para-
graphe 2 de l’article 31 de la convention de Vienne sur le droit des traités,
«accord entre les deux gouvernements quant au tracé de la ligne frontière
anglo-néerlandaise en direction de la mer à l’est de Sebatik». Elle consi-
dère en outre que cette «interaction» montre que la carte en question

27
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 649

constituait, au sens de l'alinéa b) du paragraphe 2 de l’article 31 de la
convention précitée, un instrument établi par le Gouvernement néerlan-
dais à l’occasion de la conclusion de la convention de 1891, notamment
en ce qui concerne ses articles IV et VIII, et accepté par le Gouvernement
britannique en tant qu’instrument se rapportant au traité. A l’appui de ce
double argument, l’Indonésie avance notamment que «la carte avait été
officiellement établie par le Gouvernement néerlandais immédiatement
après la conclusion de la convention de 1891 et dans le cadre de l’appro-
bation de celle-ci par les Etats-généraux des Pays-Bas, comme l’ar-
ticle VIII le prévoyait expressément », qu’elle «avait à l’époque été rendue
officiellement publique» et que «le Gouvernement britannique, qui avait
eu officiellement connaissance de la carte, avait gardé le silence».

45. La Malaisie soutient pour sa part que la carte jointe au mémoran-
dum explicatif du Gouvernement néerlandais ne saurait être considérée
comme un élément du contexte de la convention de 1891. Selon elle, cette
carte aurait été établie à de seules fins internes. La Malaisie précise à cet
égard que cette carte ne fit pas l’objet d’une promulgation par les auto-
rités néerlandaises et que ni le Gouvernement ni le Parlement néerlandais
ne cherchèrent à l’incorporer à la convention: l’acte de ratification néer-
landais ne contient aucune disposition à cet effet.

La Malaisie expose par ailleurs que la carte en question ne fit jamais
l’objet de négociations entre les deux gouvernements et ne fut pas com-
muniquée officiellement par le Gouvernement néerlandais au Gouverne-
ment britannique. Elle ajoute que, même si le Gouvernement britannique
avait eu connaissance de cette carte par l’intermédiaire de son ministre à
La Haye, les circonstances «n’appelaient pas de réaction particulière,
étant donné que la carte n’avait pas été mentionnée dans le débat parle-
mentaire et que personne n’avait noté que la ligne frontière se poursuivait
vers le large». La Malaisie en conclut que ladite carte n’a pu constituer
«un accord ou ... un instrument «accepté par l’autre partie et ayant rap-
port au traité»».

46. La Cour constate que le mémorandum explicatif joint au projet de
loi présenté aux Etats-généraux des Pays-Bas en vue de la ratification de
la convention de 1891, qui constitue le seul document relatif à la conven-
tion à avoir été publié à l’époque de la conclusion de celle-ci, fournit des
indications utiles sur un certain nombre de points.

Tout d’abord, ce mémorandum évoque le fait que, lors des négocia-
tions préalables, la délégation britannique avait proposé que la ligne
frontière se dirigeât vers l’est, à partir de la côte orientale du Nord-
Bornéo, en passant entre les îles de Sebatik et Nanoukan Est. Il indique
par ailleurs que le sultan du Bouloungan, auquel, selon les Néerlandais,
appartenait la zone alors en litige entre la Grande-Bretagne et les Pays-
Bas sur l’île de Bornéo, avait été consulté par ceux-ci avant la conclusion
de la convention; à la suite de cette consultation, le sultan demanda pour
sa population un droit, exempt de taxe, de récolter des produits de la
forêt dans la zone de l’île qui serait attribuée à Etat du Nord-Bornéo,
droit qui fut accordé pour quinze ans à l’article VII de la convention.

28
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 650

Quant à Sebatik, le mémorandum explique que le partage de l’île avait
été convenu sur proposition du Gouvernement néerlandais et jugé néces-
saire pour permettre l’accès aux régions côtières attribuées aux parties.
Le mémorandum ne fait aucune allusion à lattribution d’autres îles
plus à l’est et, en particulier, il ne fait aucune mention de Ligitan et de
Sipadan.

47. S'agissant de la carte jointe au mémorandum explicatif, la Cour
relève que celle-ci comporte quatre lignes de couleurs différentes. La ligne
bleue représente la frontière revendiquée initialement par les Pays-Bas, la
ligne jaune la frontière réclamée à l’origine par la BNBC, la ligne verte la
frontière proposée par le Gouvernement britannique et la ligne rouge la
ligne finalement convenue. Les lignes bleue et jaune s’arrêtent sur la côte;
la ligne verte se prolonge légèrement en mer. Quant à la ligne rouge, elle
se poursuit en mer le long du parallèle 4° 10° de latitude nord jusqu’au
sud de l’île de Maboul. Ce prolongement de la ligne rouge vers le large
n’est nulle part commenté dans le mémorandum explicatif; il ne fit l’objet
d’aucune discussion au Parlement néerlandais.

La Cour constate que la carte en question ne représente qu’un certain
nombre d'îles situées au nord du parallèie 4°10’; mis à part quelques
récifs, aucune île n’apparaît au sud de ce parallèle. Elle en déduit que les
membres du Parlement néerlandais ignoraient très vraisemblablement
que deux îles minuscules se trouvaient au sud de ce parallèle et que la
ligne rouge pourrait éventuellement être considérée comme une ligne
d'attribution. A cet égard, la Cour note qu’aucun élément au dossier ne
laisse à penser que Ligitan et Sipadan, ou d’autres îles comme Maboul,
auraient été des territoires en litige entre la Grande-Bretagne et les Pays-
Bas à l'époque de la conclusion de la convention. De l'avis de ta Cour, on
ne saurait donc considérer que cette ligne rouge ait été prolongée afin de
régler une quelconque controverse au large de Sebatik, avec pour consé-
quence que Ligitan et Sipadan auraient été attribuées aux Pays-Bas.

48. La Cour ne saurait au demeurant accueillir la thèse de l'Indonésie
relative à la valeur juridique de la carte jointe au mémorandum explicatif
du Gouvernement néerlandais.

La Cour observe que ce mémorandum explicatif et cette carte n’ont
jamais été transmis par le Gouvernement néerlandais au Gouvernement
britannique, mais ont seulement été adressés à ce dernier par son agent
diplomatique à La Haye, sir Horace Rumbold. Cet agent précisait que la
carte avait été publiée au journal officiel des Pays-Bas et faisait partie du
rapport présenté à la deuxième Chambre des Etats-généraux. Il ajoutait
que «la carte semble être le seul élément intéressant d’un document qui
sinon n’appelle aucun commentaire particulier». Toutefois, sir Horace
Rumbold n’attirait pas Pattention de ses autorités sur la ligne rouge figu-
rant sur la carte avec d’autres lignes. Le Gouvernement britannique ne
réagit pas à cette transmission interne. Dans ces circonstances, une telle
absence de réaction à l'égard de cette ligne sur la carte jointe au mémo-
randum ne saurait être considérée comme valant acquiescement à ladite
ligne.

29
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 651

Il ressort de ce qui précède que ladite carte ne peut être regardée ni
comme un «accord ayant rapport à un traité et qui est intervenu entre
toutes les parties à l’occasion de la conclusion d’un traité», au sens de
l'alinéa a) du paragraphe 2 de l’article 31 de la convention de Vienne, ni
comme un «instrument établi par une partie ... à l’occasion de la conclu-
sion du traité et accepté par les autres parties en tant qu’instrument ayant
rapport au traité», au sens de l’alinéa b) du paragraphe 2 de l’article 31
de la convention de Vienne.

49. Abordant l’objet et le but de la convention de 1891, l’Indonésie
soutient que l'intention des parties était de tracer une ligne d’attribution
entre leurs possessions insulaires dans la région nord-est de Bornéo, y
compris les îles situées au large.

Elle souligne que le but premier de la convention était de «régler défi-
nitivement ces incertitudes afin d'éviter que des différends ne surgissent à
l'avenir». A cet égard, l'Indonésie invoque la jurisprudence de la Cour et
celle de sa devancière, la Cour permanente de Justice internationale.
Ainsi, selon l’Indonésie, les deux Cours auraient retenu à plusieurs re-
prises, comme critère d'interprétation des dispositions d’un traité, le ca-
ractère définitif et complet d’un règlement de frontières. Elle mentionne
notamment l’avis consultatif rendu par la Cour permanente au sujet de
PInterprétation de l'article 3, paragraphe 2, du traité de Lausanne (1925),
selon lequel:

«il est naturel que tout article destiné à fixer une frontière soit, si
possible, interprété de telle sorte que, par son application intégrale,
une frontière précise, complète et définitive soit obtenue» (Znterpré-
tation de l'article 3, paragraphe 2, du traité de Lausanne, avis consul-
tatif, 1925, C.P.J.L série B n° 12, p. 20).

A Pappui de son interprétation de l’objet et du but de la convention,
l'Indonésie avance un certain nombre d’autres arguments. Elle rappelle
que, «dans le préambule de la convention de 1891, les parties se décla-
raient «désireuses de définir les frontières» (au pluriel) entre les posses-
sions néerlandaises et britanniques à Bornéo» et soutient qu’il faut en-
tendre par là non seulement l’île de Bornéo elle-même, mais aussi d’autres
territoires insulaires. Ainsi, l'Indonésie prétend que la ligne établie par
l’article IV de la convention ne concernait pas seulement les îles qui font
l’objet du présent litige devant la Cour, mais aussi d’autres îles de la
région. Par ailleurs, l’Indonésie fait observer que, même si l’article IV n’a
pas fixé un point terminal à la ligne —- permettant à celle-ci de se pour-
suivre à l’est de l’île de Sebatik —, il ne s'ensuit pas que cette ligne doive
courir indéfiniment vers l’est. Selon l'Indonésie, la limite de son prolon-
gement vers l’est était déterminée par le but de fa convention, «à savoir le

30
PULAU LIGITAN ET PULAU SIPADAN (ARRET) 652

réglement définitif d’éventuels différends territoriaux anglo-néerlandais
dans la région».

50. La Malaisie souligne au contraire que l’objet et le but de la
convention de 1891, tels qu’ils ressortent de son préambule, étaient de
«définir les frontières entre les possessions des Pays-Bas sur l’île de
Bornéo et les Etats de cette île placés sous protection britannique».
Se référant aux dispositions relatives à Vile de Sebatik, elle expose
par ailleurs que les négociateurs de la convention étaient aussi préoccu-
pés d’assurer l’accès aux fleuves — seul moyen, à l’époque, de pénétrer
l’île de Bornéo — et la liberté de navigation. La Malaisie estime au
total que la lecture de la convention de 1891 considérée dans son
ensemble montre sans ambiguïté «qu'il s’agissait d’un traité de frontière
terrestre», aucune de ses dispositions ne donnant à penser qu’elle visait
à diviser des zones maritimes ou à attribuer des îles situées loin au
large.

51. La Cour considère que l’objet et le but de la convention de 1891
étaient de délimiter les frontières entre les possessions des parties à l’inté-
rieur de l’île de Bornéo, ainsi qu'il ressort du préambule de la convention,
lequel précise que les parties étaient «désireuses de définir les frontières
entre les possessions des Pays-Bas sur l’île de Bornéo et les Etats de cette
ile qui sont sous protection britannique» (les italiques sont de la Cour).
Cette interprétation est, de l’avis de la Cour, confortée par la structure
même de la convention de 1891. L’article I stipule expressément que «/a
frontière ... part du point de la côte orientale de Bornéo situé à 4° 10° de
latitude nord» (les italiques sont de la Cour). Les articles II et III pour-
suivent la description de la ligne frontière en direction de l’ouest, l’ar-
ticle III fixant le point terminal de celle-ci sur la côte ouest. Des difficultés
ayant été rencontrées quant au statut de l’île de Sebatik, qui était située
directement en face du point de départ de la frontière et contrôlait l’accès
aux rivières, les parties inclurent une disposition additionnelle pour régler
ce problème. La Cour ne trouve dans la convention aucun indice qui
donnerait à penser que les parties auraient entendu délimiter la frontière
entre leurs possessions à l’est des îles de Bornéo et de Sebatik, et attribuer
à l’une ou à l’autre la souveraineté sur d’autres îles que celles-ci. S’agis-
sant plus particulièrement des îles de Ligitan et Sipadan, la Cour relève
en outre que les termes du préambule de la convention de 1891 s’ap-
pliquent difficilement à celles-ci dès lors que, comme l’Indonésie et la Ma-
laisie l’ont toutes deux reconnu, ces îles étaient à l’époque peu connues,
et ne faisaient l’objet d’aucun différend entre la Grande-Bretagne et les
Pays-Bas.

52. La Cour parvient en conséquence à la conclusion que le texte de
l'article [V de la convention de 1891, lu dans son contexte et à la lumière
de l’objet et du but de la convention, ne saurait être interprété comme

31

Ç

e
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 653

établissant une ligne d’attribution de la souveraineté sur des îles situées
au large, à l’est de l’île de Sebatik.

* _*

53. Compte tenu de ce qui précède, la Cour ne considère pas nécessaire
de faire appel à des moyens complémentaires d’interprétation, tels que les
travaux préparatoires et les circonstances dans lesquelles la convention de
1891 a été conclue, pour déterminer le sens de ladite convention; toute-
fois, comme dans d’autres affaires, elle estime pouvoir recourir à ces
moyens complémentaires pour y rechercher une confirmation éventuelle
de l'interprétation qu’elle a tirée du texte de la convention (voir par
exemple Différend territorial (Jamahiriya arabe libyennelTchad),
C.L.J. Recueil 1994, p. 27, par. 55; Délimitation maritime et questions
territoriales entre Qatar et Bahrein (Qatar c. Bahrein), compétence et
recevabilité, arrêt, C.I.J. Recueil 1995, p. 21, par. 40).

54. L’Indonésie rappelle tout d’abord qu’avant la conclusion de la
convention de 1891 le sultan du Bouloungan avait des

«prétentions précises ... sur des terres de l’île de Bornéo au nord de
la côte de Tawau et loin au nord du parallèle 4° 10’ de latitude nord,
auxquelles la Grande-Bretagne afvait] fait droit en consentant, à
l’article VII de la convention de 1891, à ce que le sultan continue de
jouir, pendant une période transitoire, de certains droits sur les pro-
duits de la forêt».

Elle ajoute que les Pays-Bas exercaient dans la région des «activités ...
prouv{ant] que les prétentions de souveraineté de ceux-ci s’étendaient au
nord de la ligne de 4°10’ de latitude nord finalement convenue». Elle
signale en outre «l'incertitude qui régnait alors quant à l'étendue précise
des territoires appartenant aux deux parties» et mentionne les «frictions
occasionnelles entre la Grande-Bretagne et les Pays-Bas dues à ces incer-
titudes».

L’Indonésie soutient par ailleurs que les travaux préparatoires de
la convention de 1891, bien qu'ils ne contiennent aucune mention ex-
presse du caractère britannique ou néerlandais de Ligitan et de Sipadan,
confirment son interprétation de l’article IV.

Selon l'Indonésie, il ne saurait faire de doute que, lors des négociations
qui aboutirent à la signature de la convention, les deux parties, et en par-
ticulier la Grande-Bretagne, envisageaient une ligne se poursuivant en
mer à l’est de l’île de Bornéo. A l'appui de cet argument, l’Indonésie pré-
sente plusieurs cartes utilisées par les délégations des parties au cours des
négociations. Elle considère que ces cartes «montrent, dans tous les cas,
que la ligne proposée, quel qu’ait été son tracé, se prolongeait en mer le
long du parallèle considéré».

55. La Malaisie rejette l’analyse faite par l’Indonésie des travaux pré-
paratoires. Selon elle, «les discussions concernant la frontière sur la côte
n’ont jamais porté sur les îles situées à l’est de Batu Tinagat». La Malai-

32
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 654

sie estime en outre que les travaux préparatoires de la convention de 1891
mettent en évidence le fait que la ligne proposée afin de partager l’île de
Sebatik «était une ligne frontière et non une ligne d’attribution», que
ladite ligne «n’a été adoptée comme solution de compromis qu'après
qu'il eut été convenu de retenir la ligne longeant le parallèle 4° 10’ de lati-
tude nord comme ligne frontière pour l’île même de Bornéo» et que la
ligne en question «ne concernait que l’île de Sebatik et non les autres îles
situées plus à l’est». La Malaisie souligne qu’en tout état de cause il
n'aurait pu être question de tracer une «ligne frontière» en haute mer
car, à l’époque, la délimitation maritime ne pouvait s’étendre au-delà des
eaux territoriales.

56. La Cour observe que, à la suite de la création de la BNBC,
cette dernière s'était prévalue de droits qu’elle estimait avoir acquis
d'Alfred Dent et du baron von Overbeck sur des territoires situés sur la
côte nord-est de l’île de Bornéo (dans l'Etat de Tidoeng «jusqu’à la rivière
Sibuco»); certaines frictions s’étaient alors produites entre la compagnie
et les Pays-Bas, ces derniers prétendant affirmer leurs droits sur les
possessions du sultan du Bouloungan, «y compris les territoires de
Tidoeng» (les italiques figurent dans l'original). C’est dans ces circon-
stances que la Grande-Bretagne et les Pays-Bas établirent en 1889 une
commission mixte afin de discuter des bases d’un accord susceptible de
régler le différend. Cette commission avait plus précisément pour tâche
«d'examiner la question de la frontière contestée entre les possessions
des Indes néerlandaises sur la côte nord-est de Vile de Bornéo et le terri-
toire appartenant à la British North Borneo Company» (les italiques
sont de la Cour). Il avait par ailleurs été prévu qu’«[e]n cas d'accord
satisfaisant» les deux gouvernements définiraient les «frontières
à l’intérieur des terres qui séparent les possessions néerlandaises à Bornéo
et les territoires appartenant aux Etats de Sarawak et du Brunéi ainsi
qu’à la British North Borneo Company» (les italiques sont de la Cour).
La tâche de la commission mixte se limitait donc à la zone en litige sur
la côte nord-est de Bornéo. I1 fut en conséquence convenu que, une
fois ce litige réglé, la frontière terrestre pourrait être définie dans son
ensemble, puisqu'il n'existait manifestement aucun autre point de
désaccord entre les parties.

La commission mixte se réunit à trois reprises et se consacra presque
exclusivement à des questions touchant à la zone litigieuse sur la côte
nord-est. Ce n’est que lors de la dernière réunion, qui se tint le
27 juillet 1889, que la délégation britannique proposa que la fron-
tière passe entre les îles de Sebatik et de Nanoukan Est. C’était la pre-
mière fois qu’un prolongement en mer de la frontière terrestre était pro-
posé. La Cour note toutefois qu’il ressort de la correspondance diploma-
tique qui fut échangée après la dissolution de la commission que les
Pays-Bas avaient rejeté la proposition britannique. L’idée même d’un
partage de l’île de Sebatik le long du parallèle 4°10’ de latitude nord ne
fut quant à elle introduite qu’ultérieurement. Dans une lettre du 2 février
1891, adressée au secrétaire britannique aux affaires étrangères par

33
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 655

le ministre néerlandais à Londres, celui-ci déclara que les Pays-Bas
souscrivaient à ce partage. Le secrétaire aux affaires étrangères, dans sa
réponse datée du 11 février 1891, constata l'entente ainsi intervenue et
joignit un projet d’accord. L'article 4 de ce projet était libellé en termes pra-
tiquement identiques à ceux de l’article IV de la convention de 1891;
dans ce projet d’accord d’origine britannique, les deux phrases de
l’article 4 étaient séparées par un point-virgule. Dans le texte définitif
anglais, le point-virgule fut remplacé par un deux-points, sans que les
travaux préparatoires donnent d'indication quant aux raisons de ce chan-
gement. Aucune conclusion précise ne peut donc être tirée de celui-ci.
Il n’y eut plus aucune difficulté et la convention fut signée le 20 juin
1891.

57. Au cours des négociations, les parties utilisèrent divers croquis
pour illustrer leurs vues et leurs propositions. Sur quelques-uns de ces
croquis, des lignes sont tracées au crayon le long de certains parallèles et
continuent jusque dans la marge. Les rapports accompagnant ces croquis
ne fournissant pas d’autre explication, la Cour estime qu’on ne saurait
déduire quoi que ce soit de la longueur de ces lignes.

Jl existe toutefois une exception. Dans un mémorandum interne du
Foreign Office, rédigé dans le cadre de la préparation des réunions de la
commission mixte, la proposition suivante fut avancée:

«Commençant en direction de l’est à partir d’un point A sur la
côte à proximité de Broers Hoek sur le parallèle de latitude
4°10’ nord, la ligne devrait suivre ce parallèle jusqu’à sa jonction
avec ... le méridien de longitude 117° 50’ est, à l'opposé du point le
plus au sud de l’île de Sebatik désigné par la lettre C. De là, la ligne
continuerait en direction de l’est le long du quatrième parallèle,
jusqu’à ce qu’elle rejoigne le point d’intersection du méridien de lon-
gitude 118° 4430” désigné par la lettre D.»

Cette proposition était illustrée sur une carte, reproduite dans l’atlas car-
tographique présenté par l'Indonésie (carte n° 4). Sipadan se trouve à
l'ouest du point D, Ligitan à l’est de ce point. Aucune de ces deux îles
n'apparaît sur la carte. La Cour relève que rien au dossier ne prouve que
cette proposition ait jamais été portée à l’attention du Gouvernement
néerlandais, ni que la ligne reliant les points C et D ait jamais fait l’objet
d’une discussion entre les parties. Bien qu’avancée dans l’un des nom-
breux documents internes britanniques établis pendant les négociations,
cette proposition ne fut en fait jamais adoptée. Une fois que les parties
furent parvenues à un accord sur le partage de Sebatik, elles ne s’intéres-
sèrent qu’à la frontière sur l’île de Bornéo elle-même, sans procéder à un
quelconque échange de vues quant à une éventuelle attribution des îles
situées au large, à l’est de Sebatik.

58. La Cour conclut de ce qui précède que les travaux préparatoires de
la convention et les circonstances dans lesquelles elle a été conclue ne
peuvent être regardés comme étayant la thèse de l'Indonésie, selon laquelle
les parties à ladite convention se seraient entendues non seulement sur le

34
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 656

tracé de la frontière terrestre, mais également sur une ligne d’attribution
se prolongeant au-delà de la côte est de Sebatik.

*  _*

59. S'agissant de la pratique ultérieure des parties à la convention de
1891, l'Indonésie invoque à nouveau la carte jointe au mémorandum
explicatif du Gouvernement néerlandais qui accompagnait le projet de loi
autorisant la ratification de la convention (voir paragraphes 47 et 48 ci-
dessus). Elle estime que cette carte peut également être considérée comme
«un accord ultérieur ou une pratique suivie ultérieurement aux fins des
alinéas a) et b) du paragraphe 3 de l’article 31 de la convention de
Vienne» sur le droit des traités.

60. La Malaisie fait valoir pour sa part que la carte jointe au mémo-
randum explicatif présenté par le Gouvernement des Pays-Bas aux deux
Chambres des Etats-généraux, sur laquelle l'Indonésie fonde son argu-
mentation, n’avait pas été annexée à la convention de 1891 et n’y était
point mentionnée. Elle en conclut qu’il ne s’agissait donc pas d’une carte
sur laquelle les parties à la convention se seraient accordées. La Malaisie
relève par ailleurs que «[I]a carte néerlandaise à usage interne annexée au
mémorandum explicatif ne fit l’objet d’aucun commentaire particulier au
cours du débat [parlementaire] et ne suscita pas de réaction particulière».
Ainsi, selon la Malaisie, cette carte ne peut être considérée comme «un
accord ultérieur ou une pratique suivie ultérieurement aux fins des ali-
néas a) et b) du paragraphe 3 de l’article 31 de la convention de Vienne»
sur le droit des traités.

61. La Cour s’est déjà penchée (voir paragraphe 48 ci-dessus) sur la
question de la valeur juridique de la carte jointe au mémorandum expli-
catif du Gouvernement néerlandais qui accompagnait le projet de loi pré-
senté par celui-ci en vue de la ratification de la convention de 1891. Elle
estime que, pour les mêmes raisons que celles qui ont motivé ses conclu-
sions antérieures, ladite carte ne saurait être regardée comme «un accord
ultérieur ou une pratique suivie ultérieurement aux fins des alinéas a) et
b) du paragraphe 3 de l’article 31 de la convention de Vienne».

*

62. Selon l’Indonésie, l'amendement de 1893 aux contrats de vassalité
conclus avec le sultan du Bouloungan en 1850 et 1878 constitue un autre
élément témoignant de l'interprétation que le Gouvernement des Pays-
Bas donnait de la convention de 1891. Elle expose que cet amendement
visait à redéfinir l'étendue territoriale du Sultanat du Bouloungan compte
tenu des dispositions de la convention de 1891. Aux termes de la nouvelle
définition de 1893, «les îles de Tarakan et Nanoukan, et la partie de l’île
de Sebitik située au sud de la ligne frontière ci-dessus, … appartiennent au
Bouloungan, de même que les petites îles se rattachant aux îles susmen-
tionnées, pour autant qu’elles soient situées au sud de la ligne frontière... ».

35
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 657

L’Indonésie soutient qu’il ressort de ce texte que le Gouvernement néer-
landais considérait, en 1893, que la convention de 1891 avait pour objet
@établir, en ce qui concerne les îles, une ligne de partage territorial se
prolongeant vers le large. Elle ajoute que le Gouvernement britannique a
acquiescé à cette interprétation, puisque le texte de l’amendement de
1893 fut communiqué officiellement au Gouvernement britannique, le
26 février 1895, et que celui-ci ne réagit pas.

63. La Malaisie fait observer que les petites îles visées dans l’amende-
ment de 1893 sont celles qui «se rattachent» aux trois îles explicitement
désignées, à savoir Tarakan, Nanoukan et Sebatik, qui se trouvent toutes
situées au sud de la frontière ainsi déterminée. Et la Malaisie de souligner
qu'il faut faire montre d'imagination «pour y voir la consécration d’un
périmètre d'attribution projeté à 50 milles au large».

64. La Cour constate que les relations entre les Pays-Bas et le Sultanat
du Bouloungan avaient été fixées par une série de contrats passés entre
eux. Les contrats des 12 novembre 1850 et 2 juin 1878 précisaient les 1i-
mites du Sultanat. Ces limites s’étendaient au nord de la frontière terrestre
qui fut finalement agréée en 1891 par les Pays-Bas et la Grande-Bretagne.
C’est pourquoi les Pays-Bas avaient consulté le sultan avant de conclure
la convention avec la Grande-Bretagne; ils s'étaient en outre trouvés
dans l’obligation de modifier en 1893 le contrat de 1878, afin de tenir
compte de la délimitation intervenue en 1891. Le nouveau texte précisait
que les îles de Tarakan et de Nanoukan et la partie de l’île de Sebatik
située au sud de la ligne frontière appartenaient au Bouloungan, et qu'il
en était de même des «petites îles se rattachant aux îles susmentionnées,
pour autant qu’elles soient situées au sud de la ligne frontière». La Cour
note que ces trois îles sont entourées de nombreuses îles plus petites, qui
peuvent être considérées comme «se rattachant» géographiquement à
celles-ci. Elle estime en revanche que tel ne saurait être le cas de Ligitan et
Sipadan, situées à une distance de plus de 40 milles marins de ces trois
îles. La Cour relèvera qu’en tout état de cause, quelle qu’en eût été la
portée, ce texte était res inter alios acta pour la Grande-Bretagne et que,
de ce fait, il n’aurait pu lui être opposé par les Pays-Bas dans leurs rela-
tions conventionnelles.

*k

65. L’Indonésie se réfère en outre à l’accord conclu entre la Grande-
Bretagne et les Pays-Bas le 28 septembre 1915, conformément à l’ar-
ticle V de la convention de 1891, au sujet de la frontière entre Etat dw
Nord-Bornéo et les possessions néerlandaises à Bornéo. Elle souligne
qu'il s’agissait d’un accord de démarcation qui, par définition, ne pouvait
que concerner le tronçon terrestre de la frontière. Selon l’Indonésie, le fait
que cet accord ne mentionne pas la frontière en direction de l’est à partir
de Vile de Sebatik ne saurait impliquer que la convention de 1891 n’éta-
blissait pas de frontière en direction de l’est vers le large. Elle expose que,
contrairement à ce qui était le cas sur les îles de Bornéo et de Sebatik, où

36
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 658

une démarcation était physiquement possible, il n’en était pas de même
en mer, a l’est de Sebatik.

L’Indonésie relève enfin que le fait que les travaux des commissaires
aient commencé par la céte orientale de Sebatik n’implique pas que la
ligne conventionnelle de 1891 commençait à cet endroit, pas plus que le
fait que ces travaux aient pris fin après avoir couvert environ
vingt pour cent de la frontière ne peut être interprété comme signifiant
que la frontière ne se poursuivait pas au-delà. Elle affirme que le rapport
des commissaires ne précisait pas, contrairement à ce que la Malaisie
laisse entendre, que la frontière commençait sur la côte orientale de Seba-
tik, mais indiquait seulement que, «traversant l’île de Sibetik, la ligne
frontière suivait le parallèle 4° 10’ de latitude nord...».

66. L’Indonésie soutient que les mêmes conclusions s'appliquent à
l'accord de 1928, par lequel les parties à la convention de 1891 avaient
convenu de délimiter plus précisément la frontière, telle que définie à
l’article III de cette convention, entre les sommets du Gunong Api et du
Gunong Raya.

67. Pour ce qui est des cartes annexées aux accords de 1915 et 1928,
l'Indonésie reconnaît certes que celles-ci ne figuraient aucun prolonge-
ment vers le large de ia ligne passant par le parallèle 4° 10° de latitude
nord, visée à l’article IV de la convention de 1891. Elle reconnaît en outre
que ces cartes faisaient partie intégrante des accords, et qu’elles avaient
dès lors pour les parties la même valeur juridique obligatoire que ceux-ci.
L’Indonésie souligne néanmoins que les cartes annexées aux accords
de 1915 et 1928 ne sauraient en aucun cas être considérées comme
l’emportant sur la carte jointe au mémorandum explicatif néerlandais de
1891, en ce qui concerne les segments de la ligne de la convention de 1891
qui dépassaient le champ d’application des accords de 1915 et 1928.

68. La Malaisie ne fait pas la même lecture que l’Indonésie des accords
de 1915 et 1928 entre la Grande-Bretagne et les Pays-Bas. Elle estime au
contraire que ces accords démentent l’interprétation donnée par l’Indo-
nésie de l’article IV de la convention de 1891.

S’agissant de l’accord de 1915, elle souligne que celui-ci «commence
par déclarer que la ligne frontière traverse Pile de Sebatik le long du
parallèle de 4° 10’ de latitude nord, marqué sur les côtes est et ouest par
des bornes, puis suit le parallèle vers l’ouest». Pour la Malaisie, un tel
libellé «exclut tout prolongement de Ja ligne vers l’est». Par ailleurs, la
Malaisie soutient que la carte mentionnée dans le préambule de l’accord
et annexée à celui-ci confirme que la ligne frontière commençait sur la
côte est de l’île de Sebatik et ne concernait pas Ligitan et Sipadan. A cet
égard, elle fait observer que, sur cette carte, le point terminal de la ligne
frontière à l’est se trouve sur la côte orientale de Sebatik et qu’il n’y appa-
raît aucun signe de prolongement de la ligne en mer. La Malaisie relève
qu’en revanche à partir du point terminal à l’ouest de la ligne frontière la
carte représente le début du prolongement de celle-ci vers le sud. La
Malaisie en conclut que, «si les commissaires avaient pensé que [la conven-
tion de 1891] prévoyait un prolongement de la ligne frontière vers l’est au

37
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 659

moyen d’une ligne d’attribution, ils auraient fait figurer le début de cette
ligne sur la carte», de la même façon qu’ils l'avaient fait à l’autre extré-
mité de la ligne. Et la Malaisie de souligner que non seulement les com-
missaires ont choisi de ne pas prolonger la ligne sur la carte, mais qu'ils
ont même pris soin d’indiquer la fin de la ligne frontière sur la carte par
une croix rouge. La Malaisie ajoute que la valeur juridique de cette carte
annexée à l'accord de 1915 serait d’autant plus importante qu’elle cons-
tituerait «la seule carte officielle agréée par les parties».

A l’audience, la Malaisie a par ailleurs soutenu que l’accord de 1915 ne
saurait être exclusivement considéré comme un accord de démarcation.
Elle a exposé que les commissaires ne s’étaient pas livrés à un exercice de
démarcation stricto sensu car ils avaient, à plusieurs endroits de la fron-
tière terrestre, pris des libertés par rapport au texte de la convention de
1891 et que ces libertés avaient ensuite été entérinées par les signataires de
l’accord de 1915. La Malaisie a cité comme exemple la modification de la
ligne frontière dans le chenal situé entre la côte occidentale de Sebatik
et l’île de Bornéo proprement dite, que les commissaires avaient effec-
tuée aux fins d'atteindre le milieu de l'embouchure de la rivière Trousan
Tambou.

69. Pour ce qui a trait à l’accord de 1928, qui porte sur un segment de
la frontière situé à l’intérieur des terres, entre les sommets du Gunong
Api et du Gunong Raya, la Malaisie estime que cet instrument vient
confirmer l’accord de 1915, dans la mesure où le Gouvernement néerlan-
dais n’a pas saisi l'opportunité qui lui était offerte, s’il le souhaitait, de
rectifier la carte et Paccord de 1915.

70. La Cour rappellera que la convention de 1891 contenait une dis-
position prévoyant la possibilité pour les parties, dans le futur, de définir
plus précisément le tracé de la ligne frontière. En effet, l’article V de cette
convention stipule que «file tracé exact de la ligne frontière, telle qu’elle
est décrite dans les quatre articles précédents, sera défini ultérieurement
d’un commun accord, aux moments que les Gouvernements néerlandais
et britannique jugeront opportuns».

Le premier de ces accords est celui que la Grande-Bretagne et les Pays-
Bas conclurent à Londres le 28 septembre 1915 concernant «la frontière
entre ’Etat du Nord-Bornéo et les possessions néerlandaises à Bornéo».
Il trouve son origine, comme l’expliquent un échange de lettres des
16 mars et 3 octobre 1905 entre le baron Gericke, ministre néerlandais à
Londres, et le marquis de Lansdowne, secrétaire britannique aux affaires
étrangères, ainsi qu’une communication du 19 novembre 1910 du chargé
d’affaires des Pays-Bas, dans une divergence d’opinions qui était surve-
nue entre les Pays-Bas et la Grande-Bretagne quant au tracé de la ligne
frontière. Cette divergence portait sur l’interprétation à donner a l’ar-
ticle IT de la convention de 1891. Par l’échange de lettres de 1905, ladite
disposition avait fait l’objet d’une interprétation convenue entre les deux
gouvernements. En 1910, par la communication susmentionnée du chargé
d’affaires des Pays-Bas, le ministre néerlandais des colonies fit savoir au
Foreign Office qu’il estimait que «le moment {était} venu d’ouvrir avec le

38
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 660

Gouvernement britannique les négociations prévues dans [la convention
du 20 juin 1891], concernant l'indication de la frontière entre le Nord-
Bornéo britannique et le territoire néerlandais». Il précisait notamment
que l'incertitude quant au tracé effectif de la frontière se faisait sentir
«tout au long» de celle-ci. A cet effet, il proposa «la nomination d’une
commission mixte ... chargée d’indiquer la frontière sur le terrain, de la
décrire et d’en établir une carte». La proposition ayant été acceptée, une
commission mixte réalisa la tâche prescrite entre le 8 juin 1912 et le
30 janvier 1913.

71. Par l’accord de 1915, les deux Etats approuvaient et confirmaient
un rapport conjoint, incorporé audit accord, ainsi que la carte y annexée,
qui avaient été établis par la commission mixte. Les commissaires avaient
commencé leurs travaux sur la côte est de Sebatik et avaient entrepris,
comme le rappelle le préambule de accord, de «délimiter sur les lieux la
frontière» convenue en 1891, en procédant d’est en ouest. La Cour estime
que la mission effectuée par les commissaires n’était pas une mission de
simple démarcation, les parties ayant dû s’employer à préciser un tracé
qui, vu le libellé assez général de la convention de 1891 et la longueur
considérable de la ligne, ne pouvait qu'être imprécis. De l’avis de la Cour,
la volonté des parties de préciser la délimitation opérée en 1891 et
le caractère complémentaire des opérations de démarcation menées res-
sortent à suffisance d’un examen attentif du texte de l'accord. Celui-ci in-
dique ainsi que «[ijà où la configuration du terrain n’offrait pas de limite
naturelle conforme aux dispositions de l’accord de frontière du 20 juin
1891, [les commissaires ont] érigé les bornes suivantes».

Par ailleurs, la Cour constate que le tracé de la ligne finalement retenu
dans l’accord de 1915 ne correspond pas entièrement à celui de la conven-
tion de 1891. Ainsi, comme l’a relevé la Malaisie, alors que le segment de
frontière reliant l’île de Sebatik à l’île de Bornéo devait, aux termes de
l’article IV de la convention de 1891, suivre une ligne droite le long du
parallèle 4° 10° de latitude nord (voir paragraphe 36 ci-dessus), l'accord
de 1915 dispose que:

«2) A partir de la borne frontière érigée sur la côte ouest de l’île
de Sibetik, la frontière suit le parallèle 4°10’ de latitude nord vers
l'ouest jusqu’au milieu du chenal, puis suit le milieu du chenal
jusqu’au milieu de l'embouchure du Trousan Tambou.

3) De l'embouchure du Trousan Tambou, la ligne frontière se
prolonge au milieu de ladite Trousan jusqu’au point où elle croise
une ligne semblable passant par le milieu de la Trousan Sikapal; elle
suit ensuite cette ligne passant par la Trousan Sikapal jusqu’au point
où cette dernière rejoint la ligne de partage des eaux des rivières
Simengaris et Seroudong (colline de Sikapal), et elle est enfin reliée à
cette ligne de partage des eaux par une ligne perpendiculaire à celle
passant au centre de Trousan Sikapal.»

Au vu de ce qui précède, la Cour ne saurait retenir l’argument de

39
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 661

l'Indonésie selon lequel l’accord de 1915 était exclusivement un accord de
démarcation. Elle ne saurait davantage accepter la conclusion qu’en tire
l'Indonésie, à savoir que, compte tenu de la nature même de cet accord,
les parties n’avaient pas à se préoccuper, dans celui-ci, du tracé de la ligne
vers le large, à l’est de l’île de Sebatik.

72. La Cour relève par ailleurs, en ce qui concerne cet accord, un cer-
tain nombre d’éléments qui, pris dans leur ensemble, donnent à penser
que la ligne établie en 1891 prenait fin sur la côte est de l’île de Sebatik.

Elle observe tout d’abord que le titre de l’accord de 1915 a un caractère
tout à fait général («Accord entre le Royaume-Uni et les Pays-Bas relatif
à la frontière entre l’Etat du Nord-Bornéo et les possessions néerlan-
daises à Bornéo»), tout comme son libellé lui-même. Ainsi, le préambule
de l'accord se réfère au rapport conjoint incorporé audit accord et à la carte
annexée à celui-ci comme «se rapportant à la frontière entre l’Etat du
Nord-Bornéo et les possessions néerlandaises dans cette île», sans autre
indication. De même, les paragraphes |} et 3 du rapport conjoint précisent
que les commissaires ont «parcouru les parages de la frontière entre le
8 juin 1912 et le 30 janvier 1913» et ont

«défini le tracé de la frontière entre le territoire néerlandais et l'Etat
du Nord-Bornéo britannique, telle que décrite dans le traité de fron-
tière complété par l'interprétation de l'article II dudit traité acceptée
d'un commun accord par les Gouvernements néerlandais et britan-
nique en 1905» (les italiques sont de la Cour).

Pour leur part, les commissaires, loin de limiter leur examen au problème
spécifique qui s’était posé dans le cadre de l'interprétation de l’article II
de la convention de 1891 (voir paragraphe 70 ci-dessus), ont envisagé la
situation de la frontière à partir de l’île de Sebatik en allant vers l’ouest.
Ils ont ainsi commencé leur tâche au point où le parallèle 4° 10° de lati-
tude nord touche à la côte est de Sebatik, puis ont simplement procédé
dest en ouest.

Au demeurant, à l’alinéa 1 du paragraphe 3 du rapport conjoint, la
frontière fixée à l’article IV de la convention de 1891 est décrite dans les
termes suivants:

«Traversant l’île de Sibetik, la ligne frontière suit le parallèle 4° 10’
de latitude nord, telle qu'elle est déjà fixée à l'article IV du traité de
frontière et matérialisée sur les côtes est et ouest par des bornes fron-
tiéres.» (Les italiques sont de la Cour.)

Au total, Paccord de 1915 visait à priori l’ensemble de la frontière
«entre le territoire néerlandais et l'Etat du Nord-Bornéo britannique», et
les commissaires avaient accompli leur tâche en partant de l’extrémité est
de Sebatik. De Vavis de la Cour, si la frontière s’était d’une façon ou
d’une autre poursuivie à l’est de Sebatik, on aurait pu s’attendre à ce qu’à
tout le moins il en fût fait mention dans l’accord.

La Cour estime que l’examen de la carte annexée à l’accord de 1915

40
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 662

vient renforcer la lecture qu’elle fait de ce dernier. Elle constate que cette
carte est, avec celle annexée à l’accord de 1928, la seule qui ait été agréée
entre les parties à la convention de 1891. Or la Cour relève que, sur cette
carte, à partir du point d’aboutissement à l’ouest de la frontière définie
en 1915, un début de prolongement vers le sud de la ligne indiquant la
frontière entre les possessions des Pays-Bas et les autres Etats sous pro-
tection britannique a été représenté, alors qu'aucun prolongement simi-
laire n'apparaît au-delà du point situé sur la côte est de Sebatik; ce der-
nier point devait, selon toute vraisemblance, indiquer l'endroit où la
frontière se terminait. Ù

73. Le 26 mars 1928, un nouvel accord fut conclu entre les parties à la
convention de 1891. Cet accord, bien que portant également un titre
libellé en termes généraux («Convention entre la Grande-Bretagne et
l'Irlande du Nord et les Pays-Bas, précisant la délimitation de la frontière
entre les Etats sous je protectorat britannique dans l’île de Bornéo et le
territoire néerlandais dans cette île»), avait en revanche un objet beau-
coup plus limité que celui de 1915, comme l'indique le texte de son article
premier:

«La frontière, telle qu’elle est définie à l’article III de la conven-
tion signée à Londres le 20 juin 1891, est délimitée d’une manière
plus précise entre les sommets du Gunong Api et du Gunong Raya,
comme il est dit à l’article suivant et comme l'indique la carte
annexée à la présente convention.»

La Cour estime certes qu’il s’agissait 14 encore d’un accord prévoyant à
la fois une délimitation plus précise de la frontière dans le secteur envi-
sagé et sa démarcation, et non exclusivement d’un traité de démarcation.
Toutefois, la Cour constate qu’il ne s'agissait en 1928 que de procéder à
la délimitation détaillée et à la démarcation d’un secteur limité de la fron-
tière situé à l’intérieur des terres. Dans ces conditions, elle ne peut tirer
aucune conclusion, aux fins de l'interprétation de l’article IV de la conven-
tion de 1891, de l’absence, dans l'accord de 1928, d’une quelconque réfé-
rence à la question du prolongement de la ligne frontière vers le large, à
Pest de l’île de Sebatik, en tant que ligne d’attribution.

74. La Cour relève en dernier lieu qu'aucun autre accord n’a été
conclu par la suite entre la Grande-Bretagne et les Pays-Bas concernant
le tracé de la ligne établie par la convention de 1891.

+

75. L’Indonésie fait cependant état d’un débat qui eut lieu au sein de
l'administration néerlandaise, de 1922 à 1926, quant à l’opportunité de
soulever auprès du Gouvernement britannique la question de la délimita-
tion de la mer territoriale au large de la côte est de l’île de Sebatik. Elle
expose que différentes options avaient été envisagées à cet égard: l’une de
ces options consistait à considérer que la convention de 1891 établissait
également au large, sur une distance de 3 milles marins à partir de la côte,
une frontière pour la mer territoriale; l’autre option consistait à tracer

41
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 663

une ligne perpendiculaire à la côte, à partir du point terminal de la fron-
tière terrestre, comme le préconisaient les règles de droit international
général alors applicables. L’Indonésie précise que le ministre des affaires
étrangères des Pays-Bas, qui avait opté pour la ligne perpendiculaire,
estima finalement en septembre 1926 qu’il n’y avait pas lieu de soulever la
question auprès du Gouvernement britannique. Selon l’Indonésie, ce
débat interne montre que, pour les fonctionnaires de l’administration
néerlandaise, la ligne de 1891 était, comme elle-même le soutient
aujourd’hui, une ligne d’attribution et non une frontière maritime. L’Indo-
nésie souligne enfin que ce débat interne néerlandais se bornait stricte-
ment à la délimitation de la mer territoriale au large de l’île de Sebatik et
ne concernait pas Ligitan et Sipadan.

76. La Malaisie considère que la proposition faite par certaines auto-
rités néerlandaises de délimiter les eaux territoriales par une ligne perpen-
diculaire à la côte et partant du point d’aboutissement de la frontière
terrestre est d’autant plus révélatrice que cette solution aurait rendu plus
difficile, pour le Gouvernement néerlandais, la revendication éventuelle
d'îles éloignées, situées au sud d’une ligne d'attribution courant le long
du parallèle 4° 10’ de latitude nord. La Malaisie fait donc valoir que, au
vu de ce débat, il est difficile de soutenir que les autorités néerlandaises,
en 1926, considéraient qu’une délimitation des eaux territoriales ou le
tracé d’une ligne d’attribution avaient fait l’objet d’un accord entre la
Grande-Bretagne et les Pays-Bas en 1891 ou plus tard. Par ailleurs, elle
tire comme conséquence de ce débat que les autorités néerlandaises
étaient manifestement d’avis qu'aucune règle de droit international n’exi-
geait le prolongement, au-delà de la côte orientale de Sebatik, de la fron-
tière terrestre le long du parallèle 4°10’ de latitude nord, et qu'elles
n'étaient en tout cas pas favorables à cette solution, l’estimant contraire
aux intérêts néerlandais.

77. La Cour constate que ce débat interne est révélateur des vues que
diverses autorités néerlandaises avaient à l’époque quant à la situation
juridique des territoires à l’est de l’île de Sebatik.

Dans une lettre adressée le 10 décembre 1922 au ministre des colonies,
le gouverneur général des Indes orientales néerlandaises avait proposé
certaines solutions pour délimiter la mer territoriale au large de Sebatik;
l’une d’entre elles consistait à tracer «une ligne prolongeant la frontière
terrestre». Le ministère des affaires étrangères fut aussi consulté; dans un
mémorandum en date du 8 août 1923, il évoqua également la possibilité
de considérer le «prolongement de la frontière terrestre» divisant l’île de
Sebatik comme formant la frontière entre les eaux territoriales néerlan-
daises et les eaux territoriales de l'Etat du Nord-Bornéo. En faveur de
cette solution, le ministère des affaires étrangères invoqua la carte jointe
au mémorandum explicatif, «sur laquelle la frontière entre les secteurs
terrestres et maritimes sous juridictions néerlandaise d’une part et britan-
nique d’autre part court le long du parallèle de 4°10’ nord»; le ministère
précisa toutefois que «ladite carte n’[était] pas le fruit de concertations»
entre les parties, bien qu’elle eût probablement été connue du Gouverne-

42
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 664

ment britannique. Néanmoins, dans une lettre du 27 septembre 1926
adressée au ministre des colonies, le ministre des affaires étrangères, tout
en se déclarant partisan de ne pas soulever la question auprès du Gou-
vernement britannique, privilégia la ligne perpendiculaire comme étant la
meilleure solution. Finalement, les choses en restèrent là; le problème ne
fut jamais porté à l'attention du Gouvernement britannique par le Gou-
vernement néerlandais.

De Favis de la Cour, la correspondance susmentionnée laisse à penser
que, dans les années vingt, les autorités néerlandaises les mieux informées
ne considéraient pas qu’il avait été convenu en 1891 d’un prolongement
en mer de la ligne tracée sur terre le long du parallèle 4° 10° de latitude
nord.

*

78. L’Indonésie soutient enfin que, lorsqu’elles ont accordé des conces-
sions pétroliéres dans la région, les deux Parties ont toujours respecté le
parallèle 4°10’ de latitude nord comme limite de leurs juridictions res-
pectives. Ainsi, selon l’Indonésie, le fait qu’elle ait octroyé un permis à
Japex/Total montrait qu’elle considérait que sa juridiction s’étendait
jusqu’à la ligne 4° 10’ de latitude nord. L’Indonésie poursuit en indiquant
que la Malaisie a agi de la même façon en 1968, lorsqu’elle a accordé une
concession pétroliére 4 la Teiseki, et fait observer que la limite méridio-
nale de cette concession coincide pratiquement avec ce paralléle. Ainsi, de
l’avis de l'Indonésie, les Parties reconnaissaient et respectaient le parallèle
4° 10’ de latitude nord comme ligne de séparation entre les zones relevant
respectivement de l’Indonésie et de la Malaisie.

La Malaisie fait valoir pour sa part que les concessions pétrolières des
années soixante ne concernaient pas la délimitation territoriale, et que les
îles de Ligitan et Sipadan n'avaient jamais été englobées dans les péri-
mètres ayant fait l’objet de concessions. Elle ajoute qu’«[a]ucune activité
découlant des concessions indonésiennes n’était en rapport avec les îles».

79. La Cour fera observer que les limites des concessions pétrolières
accordées par les Parties, dans la région à l’est de Bornéo, n’englobaient
pas les îles de Ligitan et Sipadan. En outre, la limite septentrionale de la
concession d'exploration octroyée en 1966 par l'Indonésie et la limite
méridionale de celle accordée par la Malaisie en 1968 ne correspondaient
pas au parallèle 4°10’ de latitude nord, mais avaient été fixées à 30” de
part et d’autre dudit parallèle. Ces limites ont pu ne constituer qu’une
manifestation de la prudence des Parties dans l'octroi de leurs conces-
sions. Cette prudence était d’autant plus naturelle en l'espèce que des
négociations devaient s’ouvrir peu de temps après entre l’Indonésie et la
Malaisie en vue de la délimitation de leur plateau continental.

La Cour ne saurait dès lors tirer aucune conclusion, aux fins de l’inter-
prétation de l’article IV de la convention de 1891, de la pratique des
Parties en matière d’octroi de concessions pétrolières.

*

43
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 665

80. Au vu de tout ce qui précède, la Cour considère que l’examen de la
pratique ultérieure des parties à la convention de 1891 confirme les
conclusions auxquelles elle est parvenue au paragraphe 52 ci-dessus quant
à l'interprétation de l’article IV de cette convention.

* *

81. Enfin, chacune des deux Parties a produit, à l’appui de l’interpréta-
tion qu’elle donne de l’article IV de la convention de 1891, un ensemble
de cartes de nature et d’origine diverses.

82. L’Indonésie présente en premier lieu des cartes de provenance
«néerlandaise» ou «indonésienne», comme la carte annexée au mémo-
randum explicatif néerlandais de 1891, ou une carte de Bornéo tirée d’un
atlas indonésien de 1953. En deuxième lieu, elle présente des cartes «bri-
tanniques» ou «malaisiennes», telles que trois cartes publiées par Stan-
ford en 1894, 1903 et 1904 respectivement, une carte de Tawau « produite
par la Grande-Bretagne en 1965», deux «cartes de la Malaisie de 1966 de
provenance malaisienne», une «carte malaisienne de Semporna publiée
en 1967», la «carte officielle malaisienne des concessions pétroliéres de
1968 montrant la frontiére internationale», une autre carte de la Malaisie
«publiée par la direction nationale des cartes malaisiennes en 1972», etc.
En troisième lieu, elle s'appuie sur une carte provenant d’un atlas améri-
cain de 1897 soumise par les Etats-Unis avec leur mémoire dans l’arbi-
trage de l'Ile de Palmas.

83. L’Indonésie fait valoir que les cartes qu’elle a présentées «repré-
sentent de façon constante la frontière comme passant en mer au nord
des positions connues des îles de Ligitan et Sipadan, ce qui laisse ces îles
du côté désormais indonésien de la ligne». Et l’Indonésie de souligner
que «fcle n’est qu’en 1979, bien après la naissance du différend, que les
cartes de la Malaisie ont commencé à présenter des modifications servant
ses intérêts».

Quant à la valeur juridique des cartes qu’elle a produites, l'Indonésie
estime que nombre d’entre elles participent de «l’expression de la volonté
de l'Etat ou des Etats concernés» et que, même «[s]i ces cartes ne repré-
sentent pas un titre territorial à elles seules, elles ont d’autant plus de
poids que la ligne conventionnelle de 1891 y figure de façon constante
comme marquant la limite entre les possessions territoriales des Parties, y
compris les îles».

84. S’agissant de la valeur juridique des cartes présentées par l’Indo-
nésie, la Malaisie affirme que «l’Indonésie n’a pas produit une seule carte
néerlandaise ou indonésienne, à quelque échelle que ce soit, où les îles
seraient figurées et attribuées à !’Indonésie». Pour la Malaisie, contraire-
ment à ce que soutient l’Indonésie, les cartes néerlandaises de 1897-1904
et de 1914 font clairement apparaître une frontière s’arrêtant à la côte est
de Sebatik. Elle souligne en outre que, sur la carte officielle indonésienne
de 1960 illustrant la revendication archipélagique de lIndonésie, les îles
en question ne sont manifestement pas considérées comme indonésiennes.

44
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 666

La Malaisie prétend que, même sur les cartes indonésiennes publiées
depuis 1969, ces îles ne sont pas figurées comme étant indonésiennes. Elle
reconnaît cependant que quelques cartes modernes seraient susceptibles
d’être interprétées en sens contraire, mais, pour la Malaisie, ces cartes
sont relativement peu nombreuses et leur portée juridique réduite du fait
qu’elles contiennent toutes une note d’avertissement réservant leur exac-
titude en ce qui concerne les frontières. La Malaisie fait par ailleurs valoir
que, sur la plupart de ces dernières cartes, les îles de Ligitan et Sipadan ne
sont pas figurées du tout, le sont au mauvais endroit ou n’apparaissent
pas comme appartenant à la Malaisie ou à l’Indonésie.

85. Pour étayer son interprétation de l’article IV de la convention de
1891, la Malaisie s'appuie notamment sur la carte annexée à l’accord
de 1915 entre les Gouvernements néerlandais et britannique relatif à la
frontière entre l’Etat du Nord-Bornéo et les possessions néerlandaises à
Bornéo: il s’agit selon elle de la seule carte officielle agréée par les parties.
La Malaisie invoque également une série de cartes de provenances di-
verses. En premier lieu, elle présente un certain nombre de cartes néerlan-
daises, parmi lesquelles la carte intitulée «Côte orientale de Bornéo: de
l’île de Tarakan à la frontière hollando-britannique», datée de 1905, deux
cartes de 1913 «qui représentent la division administrative de la résidence
méridionale et orientale de Bornéo», la carte établie en 1917 «par un
fonctionnaire néerlandais, M. Kaltofen», qui, selon la Malaisie, «est une
carte ethnographique de Bornéo dessinée à la main», une carte «du Bor-
néo oriental néerlandais datée de 1935», et la carte «du Nord-Bornéo
de 1941». En deuxième lieu, elle se fonde sur certaines cartes d’origine
britannique, à savoir la carte publiée en 1952 par la «colonie du Nord-
Bornéo», la carte «schématisée des divisions administratives» de la colo-
nie du Nord-Bornéo de 1953 et la carte «du district de police de Sem-
porna établie en 1958 par S. M. Ross». En troisième lieu, elle invoque
une carte indonésienne: la «carte du plateau continental de l’Indonésie
datée de 1960». Enfin, elle s’appuie aussi sur une carte d’origine malai-
sienne, la carte intitulée « Bandar Seri Begawan» de 1976.

86. De l’avis de la Malaisie, toutes ces cartes montrent à l'évidence que
la ligne frontière entre les possessions néerlandaises et britanniques dans
la région ne se prolongeait pas vers le large à l’est de l’île de Sebatik, et
que Ligitan et Sipadan ont toutes les deux été considérées, selon l’époque,
comme des îles britanniques ou malaisiennes.

87. S'agissant de la valeur probante des cartes produites par la Malai-
sie, l'Indonésie fait valoir en premier lieu que presque aucune d’entre elles
ne représente Ligitan et Sipadan comme faisant effectivement partie des
possessions de la Malaisie. Elle précise que la seule carte sur laquelle {es
îles en litige figurent en tant que possessions de la Malaisie «est une carte
établie en 1979 pour donner un aperçu de la revendication de la Malaisie
dans la région». L’Indonésie soutient à cet égard que ladite carte, ayant
été publiée dix ans après que le différend concernant les îles se fut cristal-
lisé en 1969, est dépourvue de toute pertinence juridique en l’espèce. En
deuxième lieu, l'Indonésie considère que les cartes invoquées par la Malai-

45

uw
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 667

sie, et sur lesquelles la ligne de 1891 ne se prolonge pas en mer, «sont tota-
lement neutres s’agissant de l'attribution territoriale des îles de Sipadan
ou de Ligitan». Pour ce qui est en particulier de la carte annexée à
l'accord de 1915, l'Indonésie estime logique qu’elle ne figure pas de ligne à
l'est de Vile de Sebatik le long du parallèle 4°10’ de latitude nord,
puisqu'elle ne concernait que la situation territoriale sur Vile de Bornéo.
Enfin, se référant aux cartes présentées par la Malaisie dans son mémoire
sous l’intitulé « Autres cartes», l'Indonésie prétend qu’aucune d’entre elles
n’appuie la revendication de souveraineté de la Malaisie sur les deux îles.
88. La Cour commencera par rappeler, en ce qui concerne la valeur
juridique des cartes, qu'elle a déjà eu l’occasion de préciser ce qui suit:

«les cartes ne sont que de simples indications, plus ou moins exactes
selon les cas; elles ne constituent jamais — à elles seules et du seul fait
de leur existence — un titre territorial, c’est-à-dire un document au-
quel le droit international confère une valeur juridique intrinsèque aux
fins de l'établissement des droits territoriaux. Certes, dans quelques
cas, les cartes peuvent acquérir une telle valeur juridique mais cette
valeur ne découle pas alors de leurs seules qualités intrinsèques:
elle résulte de ce que ces cartes ont été intégrées parmi les éléments qui
constituent l'expression de la volonté de l'Etat ou des Etats concernés.
Ainsi en va-t-il, par exemple, lorsque des cartes sont annexées à un
texte officiel dont elles font partie intégrante. En dehors de cette hypo-
thèse clairement définie, les cartes ne sont que des éléments de preuve
extrinsèques, plus ou moins fiables, plus ou moins suspects, auxquels
il peut être fait appel, parmi d’autres éléments de preuve de nature
circonstancielle, pour établir ou reconstituer la matérialité des faits.»
(Différend frontalier (Burkina Fasol République du Mali}, arrêt, CIJ.

Recueil 1986, p. 582, par. 54; Ile de KasikililSedudu { BotswanalNa-

mibie), arrêt, C.IJ. Recueil 1999 (IT), p. 1098, par. 84.)

La Cour relève qu’en l’espèce aucune carte agréée par les Parties n’a
été annexée à la convention de 1891, qui eût exprimé officiellement la
volonté de la Grande-Bretagne et des Pays-Bas quant au prolongement
de la ligne frontière vers le large, à l’est de Sebatik, en tant que ligne
d'attribution.

89. Au cours de la procédure, les Parties se sont référées plus particu-
lièrement à deux cartes, à savoir la carte accompagnant le mémorandum
explicatif que le Gouvernement néerlandais avait joint au projet de loi pré-
senté aux Etats-généraux en vue de la ratification de la convention de 1891,
et la carte annexée à l'accord de 1915. La Cour s’est déjà prononcée sur la
valeur juridique de ces cartes (voir paragraphes 47, 48 et 72 ci-dessus).

90. Passant maintenant à l'examen des autres cartes produites par les
Parties, la Cour observe que l’Indonésie a présenté un certain nombre de
cartes publiées après la convention de 1891 et figurant une ligne se pro-
longeant au large de la côte orientale de l’île de Sebatik le long du paral-
lèle 4° 10’ de latitude nord. I s’agit, par exemple, des cartes de Bornéo
réalisées par Stanford en 1894, en 1903 et en 1904, ou de celle publiée

46
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 668

en 1968 par le ministère des biens fonciers et des mines de la Malaisie à
l'effet d’illustrer les concessions pétrolières.

La Cour relève que, sur ces cartes, le prolongement en mer de la ligne
constituant la frontière terrestre est indiqué par des repères tantôt iden-
tiques, tantôt différents; par ailleurs, la longueur de la ligne se prolon-
geant en mer varie considérablement : sur certaines cartes, elle s’étend sur
quelques milles pour s’arrêter approximativement à mi-distance des méri-
diens sur lesquels se situent Ligitan et Sipadan alors que, sur d’autres, elle
se prolonge jusqu’à proximité de la frontière entre les Philippines et la
Malaisie.

Pour sa part, la Malaisie a produit diverses cartes sur lesquelles la ligne
frontière entre les possessions britanniques et néerlandaises dans la région
s'arrête sur la côte est de l’île de Sebatik. I en va ainsi de la carte du
Nord-Bornéo britannique qui était annexée à l'échange de notes de 1907
entre la Grande-Bretagne et les Etats-Unis, de la carte néerlandaise
de 1913 représentant la circonscription administrative de la Résidence
méridionale et orientale de Bornéo, ou encore de la carte figurant la ligne
frontière de 1915, qui fut publiée au journal officiel des colonies néerlan-
daises en 1916.

La Cour considère cependant que chacune de ces cartes a été établie à
des fins particulières et que, par suite, elle ne saurait tirer de l’examen de
ces cartes une conclusion claire et définitive quant à la question de savoir
si la ligne définie à l’article IV de la convention de 1891 se prolongeait ou
non à l’est de Vile de Sebatik. La Malaisie n’a au demeurant pas toujours
été en mesure de justifier les critiques qu’elle adressait aux cartes présen-
tées par l’Indonésie. Ainsi a-t-elle affirmé que la ligne représentée sur les
cartes Stanford de 1894, 1903 et 1904, qui se prolonge vers le large le long
du parallèle 4° 10’ de latitude nord, répondait à des divisions administra-
tives du Nord-Bornéo, sans pour autant expliquer sur quelle base autre
que la convention de 1891 les limites des divisions administratives de cet
Etat auraient pu s'étendre le long dudit parallèle.

91. Au total, en dehors de la carte annexée à l’accord de 1915 (voir
paragraphe 72 ci-dessus), le matériau cartographique soumis par les
Parties ne permet pas d’aboutir à des conclusions en ce qui concerne
l'interprétation de l’article IV de la convention de 1891.

* *

92. La Cour aboutit en définitive à la conclusion que l’article IV, inter-
prété dans son contexte et à ja lumière du but et de l’objet de la conven-
tion, fixe la frontière entre les deux Parties jusqu’à l’extrémité orientale de
Vile de Sebatik et n’établit aucune ligne d’attribution plus à l’est. Cette
conclusion est confortée tant par les travaux préparatoires que par la
conduite ultérieure des parties à la convention de 1891.

47
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 669

93. La Cour examinera à présent la question de savoir si l’Indonésie
ou la Malaisie sont devenues détentrices d’un titre sur Ligitan et Sipadan
par voie de succession.

* *

94. L’Indonésie a affirmé lors du second tour de plaidoiries que, méme
si la Cour devait écarter sa revendication sur les îles en litige fondée sur la
convention de 1891, elle n’en conserverait pas moins le titre sur ces îles en
tant que successeur des Pays-Bas, qui l’avaient eux-mêmes acquis par des
contrats conclus avec le sultan du Bouloungan, détenteur originaire du
titre.

95. La Malaisie soutient, quant à elle, que Ligitan et Sipadan n’ont
jamais fait partie des possessions du sultan du Bouloungan.

96. La Cour relèvera qu’elle a déjà examiné les différents contrats
de vassalité conclus entre les Pays-Bas et le sultan du Bouloungan lors-
qu’elle s’est penchée sur la question de la convention de 1891 (voir para-
graphes 18 et 64 ci-dessus). Elle rappelle qu’aux termes du contrat de 1878
les îles appartenant au sultan sont indiquées comme étant « Terekkan [Ta-
rakan], Nanoekan [Nanoukan] et Sebittikh [Sebatik] ainsi que les îlots qui
en relèvent». Cette liste, telle qu’amendée en 1893, mentionne en termes
similaires les trois îles et les îlots environnants, tout en tenant compte du
partage de Sebatik résultant de la convention de 1891. La Cour rappelle
en outre avoir déjà fait observer que le membre de phrase «les îlots qui en
relèvent» ne peut être interprété que comme désignant les petites îles
situées dans le voisinage immédiat des trois îles nommément citées, et non
pas des îles situées à une distance de plus de 40 milles marins. La Cour ne
saurait donc retenir la thèse de l’Indonésie selon laquelle cette dernière
aurait hérité des Pays-Bas le titre sur les îles en litige par le biais des
contrats qui font figurer le Sultanat du Bouloungan, tel qu’il y est défini,
dans les Indes néerlandaises.

97. La Malaisie prétend pour sa part avoir acquis la souveraineté sur
les îles de Ligitan et Sipadan à la suite d’une série de transmissions allé-
guées du titre détenu à l’origine par l’ancien souverain, le sultan de Sulu,
titre qui serait passé, successivement, à l'Espagne, aux Etats-Unis, à la
Grande-Bretagne — pour le compte de l’Etat du Nord-Bornéo —, au
Royaume-Uni de Grande-Bretagne et d’Irlande du Nord et finalement à
la Malaisie.

La Malaisie affirme que c’est en vertu de cette «chaîne de succession
du titre» qu’elle-méme a acquis un titre conventionnel sur Ligitan et
Sipadan.

98. La Malaisie fait valoir, au sujet du titre originaire, que, «[alu
XVIII siècle et au XIX® siècle jusqu’en 1878, le littoral du nord-est de
Bornéo ainsi que les îles voisines constituaient une dépendance du Sulta-
nat de Sulu».

Elle indique que «fcje contrôle découlait de l’allégeance des popula-
tions locales ainsi que de la nomination de leurs chefs par le sultan», tout

48
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 670

en précisant que l’autorité du sultan sur la région en question était éga-
lement reconnue par d’autres Etats, en particulier Espagne et les Pays-
Bas.

La Malaisie ajoute que, aux XIX° et XX siècles, les îles et récifs situés
le long de la côte nord-est de Bornéo étaient habités ou fréquentés par les
Bajau Laut. Egalement appelés gitans de la mer, les Bajau Laut vivent
pour la plupart sur des bateaux ou dans des villages bâtis sur pilotis, et se
consacrent à la pêche, à la collecte de produits de la forêt et au com-
merce. S'agissant plus particulièrement de Ligitan et de Sipadan, la
Malaisie souligne que, même si ces deux îles n'étaient pas habitées de
façon permanente à l’époque des principaux événements décisifs en
matière de souveraineté — c’est-à-dire vers la fin du XIX° siècle et le
XX siècle —, elles étaient néanmoins fréquemment visitées et faisaient
partie intégrante de l’économie maritime des Bajau Laut.

99. L’Indonésie fait observer en premier lieu qu’il suffit que «la vali-
dité» du titre sur les îles en litige d’une seule des entités formant la chaîne
des détenteurs allégués de ce titre ne puisse pas être «démontrée» pour
que s'écroule tout le fondement juridique de la thèse malaisienne de la
«chaîne de succession du titre».

A cet égard, l'Indonésie estime que l’on ne saurait considérer que les
Îles en litige, à l’époque concernée, faisaient partie de la zone d'influence
contrôlée par le sultan de Sulu, car la présence de ce dernier ne s’est ja-
mais étendue au sud de la baie de Darvel, hormis sous la forme d’une cer-
taine influence commerciale qui, de toute façon, était sur le déclin lorsque
la Grande-Bretagne et les Pays-Bas conclurent {a convention de 1891.
L’Indonésie reconnaît que des alliances ont pu être nouées entre le sultan
de Sulu et certains groupes de Bajau Laut, mais elle fait valoir que de tels
liens, 4 caractére personnel, ne suffiraient en tout état de cause pas a éta-
blir la souveraineté territoriale sur les îles en litige.

100. Concernant la transmission, du sultan de Sulu à l'Espagne, de la
souveraineté sur les îles de Ligitan et Sipadan, la Malaisie avance que
«fifarticle I [du protocole du 22 juillet 1878 confirmant les bases de la
paix et de la capitulation] déclare «incontestable la souveraineté de
l'Espagne sur l’ensemble de l’archipel de Sulu et de ses dépendances» ».
La Malaisie indique en outre que, par le protocole conclu le 7 mars 1885
entre l’Espagne, l'Allemagne et la Grande-Bretagne, ces deux dernières
puissances reconnurent la souveraineté espagnole sur l’ensemble de
l'archipel de Sulu tel que défini à l’article 2 du protocole. Aux termes
dudit article, l'archipel comprenait «toutes les îles qui se trouvent entre
l'extrémité occidentale de l’île de Mindanao, d’une part, et le continent de
Bornéo et l’île de Paragua, de l’autre, à l’exception de celles qui sont indi-
quées dans l’article 3». La Malaisie souligne que cette définition de
l'archipel est conforme à celle contenue à l’article premier du traité signé
le 23 septembre 1836 entre le Gouvernement espagnol et le sultan de
Sulu. Elle ajoute que, «[qJuelle qu’ait pu être la situation en 1878, la sou-
veraineté de l'Espagne sur l’archipel de Sulu [et ses dépendances] était
en 1885 clairement établie».

49
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 671

101. L’Indonésie répond que rien ne prouve que Ligitan et Sipadan
aient jamais été des possessions espagnoles. A l'appui de cet argument,
elle fait valoir que les deux îles en litige ne sont identifiées dans aucun des
accords conclus entre l'Espagne et le sultan. Elle renvoie en outre au pro-
tocole conclu en 1885 par l'Espagne, l'Allemagne et la Grande-Bretagne,
dont l’article premier dispose que «f[lles Gouvernements de l’Allemagne
et de la Grande-Bretagne reconnaissent la souveraineté de l’Espagne sur
les points occupés effectivement, ainsi que sur ceux qui ne le seraient pas
encore, de l’archipel de Sulu (Jol6)». Selon l'Indonésie, cette disposition
s’inscrit dans le droit fil du protocole conclu en 1877 par ces mêmes Etats,
qui prévoyait que l’Espagne, avant de pouvoir étendre a de nouvelles îles
de l’archipel de Sulu le régime agréé dans les îles qu’elle occupait déjà,
devait informer préalablement l’Allemagne et la Grande-Bretagne de
toute nouvelle occupation. Cette même disposition fut d’ailleurs reprise à
l’article 4 du protocole de 1885. L’Indonésie affirme que, cependant,
l'Espagne n’a en fait jamais occupé les îles de Ligitan et Sipadan après la
conclusion du protocole de 1885, et n’a donc jamais eu de notification à
faire à leur sujet aux autres parties contractantes.

102. Concernant le transfert de Ligitan et de Sipadan de l'Espagne aux
Etats-Unis, la Malaisie soutient qu’il était communément admis que ces
deux îles n'étaient pas situées à l’intérieur des lignes d’attribution définies
dans le traité de paix de 1898; le sultan de Sulu aurait cependant expres-
sément reconnu la souveraineté américaine sur l'ensemble de l’archipel de
Sulu et de ses dépendances par un accord en date du 20 août 1899. La
Malaisie ajoute que cette lacune du traité de paix de 1898 aurait été com-

blée dans le traité de 1900, par iequel l'Espagne cédait aux Etats-Unis

«toutes les îles sans exception qui appartiennent à l'archipel des
Philippines ... et, en particulier, … les îles de Cagayan Sulu et de Sibutü
ainsi que leurs dépendances». Selon la Malaisie, l'intention des parties
était d’englober dans le champ d’application du traité de 1900 toutes les
îles espagnoles de la région situées hors des limites définies par le traité de
paix de 1898.

A l’appui de son interprétation du traité de 1900, la Malaisie note que,
en 1903, après que le navire américain Quiros se fut rendu dans la région,
le service hydrographique des Etats-Unis publia une carte du «Littoral
septentrional de la baie de Sibuko», sur laquelle les îles en litige étaient si-
tuées du côté américain d’une ligne séparant les territoires de la Grande-
Bretagne de ceux des Etats-Unis. La Malaisie en conclut que, par cette
carte de 1903, les Etats-Unis revendiquèrent publiquement leur souverai-
neté sur les nouvelles îles qu'ils venaient d’acquérir en vertu du traité
de 1900; la Malaisie ajoute que cette affirmation de souveraineté ne sus-
cita aucune réaction de la part des Pays-Bas.

103. La Malaisie relève en outre qu’à la suite de l’expédition du Qui-
ros le président de la BNBC adressa une lettre de protestation au
Foreign Office britannique, en faisant remarquer que la compagnie avait
administré pacifiquement les îles situées à plus de 3 lieues marines de la
côte du Nord-Bornéo sans que l'Espagne s’y soit jamais opposée. Selon la

50

\
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 672

Malaisie, la BNBC entreprit parallèlement des démarches auprès du sul-
tan de Sulu pour que celui-ci confirme l’autorité qu’elle exerçait sur les
Îles situées en dehors de la zone des 3 lieues marines. Le sultan signa le
22 avril 1903 une attestation confirmant cette autorité. La Malaisie
affirme que le Foreign Office nourrissait toutefois des doutes quant à
l'effet juridique de cette attestation au plan international, et que le Gou-
vernement britannique, confronté aux revendications des Etats-Unis sur
les îles, fondées sur le traité de 1900, «s’efforça plutôt de parvenir avec les
Etats-Unis à un arrangement qui garantirait que la compagnie continue-
rait à administrer [ces iles]».

Selon la Malaisie, les Etats-Unis et la Grande-Bretagne s’efforcérent de
régler les questions relatives à la souveraineté sur les îles et à ladministra-
tion de celles-ci par l’échange de notes des 3 et 10 juillet 1907. La Grande-
Bretagne aurait accepté que les Etats-Unis, en tant que successeurs de
l'Espagne, continuent d'exercer leur souveraineté sur les îles situées au-
delà de la limite des 3 lieues marines. De leur côté, les Etats-Unis auraient
reconnu que ces îles avaient en fait été administrées par la BNBC, et
auraient accepté le maintien de cette situation sous réserve du droit pour
l’une ou l’autre partie de résilier l’accord moyennant un préavis de
douze mois. La Malaisie indique qu’il ressort clairement de tous les docu-
ments pertinents que les îles visées dans l’échange de notes de 1907 englo-
baient toutes celles situées à plus de 3 lieues marines de la côte du Nord-
Bornéo, y compris Ligitan et Sipadan. La Malaisie cite en particulier ledit
échange de notes de 1907 et la carte qui l’accompagnait, sur laquelle Ligi-
tan et Sipadan figurent du côté britannique de la ligne séparant les îles
administrées, respectivement, par la Grande-Bretagne et par les Etats-
Unis. La Malaisie souligne enfin que l’échange de notes de 1907 fut
publié à l’époque par les Etats-Unis et par la Grande-Bretagne, et qu'il ne
suscita aucune protestation de la part du Gouvernement néerlandais.

104. L’Indonésie soutient au contraire que le traité de 1900 ne concer-
nait que les îles de l’archipel de Sulu situées au-delà des limites convenues
dans le traité de paix de 1898, et qu'il disposait en particulier que les îles
de Cagayan Sulu, Sibutu et leurs dépendances étaient au nombre des ter-
ritoires cédés par l'Espagne aux Etats-Unis. L’Indonésie estime toutefois
que Ligitan et Sipadan ne peuvent pas être considérées comme faisant
partie de l’archipel des Philippines, ni comme des dépendances de Cagayan
Sulu ou de Sibutu, qui sont situées bien plus au nord. Par conséquent, les
îles en litige n’auraient pu être incluses dans les territoires que Espagne
aurait cédés aux Etats-Unis en vertu des traités de 1898 et de 1900.

L’Indonésie ajoute que cette thèse est confirmée par des événements
postérieurs. Notamment, les Etats-Unis ne savaient pas très bien, selon
elle, quelle était l'étendue exacte des possessions qu’ils avaient acquises de
FEspagne.

Comme exemple de cette incertitude des Etats-Unis, l'Indonésie signale
que, en octobre 1903, le ministère américain de la marine recommanda,
après consultation avec le département d’Etat, de supprimer la ligne fron-

51
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 673

tière de certaines cartes américaines. Selon l’Indonésie, il est significatif
que cette recommandation ait en particulier concerné la carte du «Litto-
ral septentrional de la baie de Sibuko», établie par le service hydrogra-
phique américain en juin 1903 après l'expédition du Quiros. Pour l’Indo-
nésie, «{i]l est donc incontestable que la carte de 1903 établie par le
service hydrographique, loin d’être une «manifestation publique» de la
souveraineté des Etats-Unis, comme le dit la Malaisie, n’est qu’une prise
de position interne provisoire, qui fut retirée ultérieurement après mûre
réflexion». La carte de 1903 ne saurait donc être réputée constituer un
document officiel, et aucune conclusion ne pourrait être tirée du fait
qu’elle n’a suscité aucune réaction de la part des Pays-Bas.

Quant à l’échange de notes de 1907 entre la Grande-Bretagne et les
Etats-Unis, l'Indonésie considère qu’il constituait uniquement un accord
temporaire par lequel les Etats-Unis se désistaient en faveur de la BNBC,
placée sous protection britannique, de leur droit d'administration concer-
nant certaines îles situées «à l’ouest et au sud-ouest de la ligne tracée sur
la carte jointe», sans préjudice de la question de la souveraineté sur les
îles en cause.

105. Concernant le transfert de la souveraineté sur Ligitan et Sipadan
des Etats-Unis à la Grande-Bretagne, agissant pour le compte de l'Etat
du Nord-Bornéo, la Malaisie affirme que l’échange de notes de 1907
n'avait pas définitivement réglé la question de la souveraineté sur les îles
situées au-delà de la limite des 3 lieues marines, définie dans la concession
Dent-von Overbeck de 1878. Selon elle, cette question fut finalement
réglée par la convention signée le 2 janvier 1930 et entrée en vigueur le
13 décembre 1932. Il fut convenu par cet instrument que les îles de
l'archipel des Philippines et celles appartenant à l'Etat du Nord-Bornéo
seraient séparées par une ligne reliant dix points déterminés. La Malaisie
souligne qu’aux termes de la convention de 1930 «toutes les îles situées
au nord et à l’est de la ligne faisaient partie de l’archipel des Philippines
et toutes celles situées au sud et à l’ouest faisaient partie de l’Etat de Bor-
néo». Ligitan et Sipadan se trouvant manifestement au sud et à l’ouest de
la ligne définie en 1930, la Malaisie considère que ces deux îles furent offi-
ciellement transférées au Nord-Bornéo sous protection britannique.

La Malaisie fait valoir en outre que la convention de 1930 fut publiée
tant par les Etats-Unis que par la Grande-Bretagne, ainsi que par la So-
ciété des Nations dans le Recueil des traités, et qu’elle ne suscita «au-
cune réaction de la part des Pays-Bas, alors qu’on aurait pu s'attendre
à une telle réaction si ceux-ci avaient revendiqué les îles ainsi cédées ».

Enfin, la Malaisie fait observer que, le 26 juin 1946, le Gouvernement
britannique et la BNBC conclurent un accord par lequel cette dernière
cédait «à la Couronne tous ses droits souverains et ses biens au Nord-
Bornéo». Selon la Malaisie, la disparition de PEtat du Nord-Bornéo,
remplacé par la colonie britannique du Nord-Bornéo, n’eut aucune inci-
dence sur l'étendue du territoire appartenant au Nord-Bornéo.

106. L’Indonésie soutient pour sa part que les documents relatifs à la
négociation de la convention de 1930 montrent sans ambiguité que les

52
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 674

Etats-Unis estimaient détenir seulement le titre sur les îles situées à plus
de 3 lieues marines de la côte du Nord-Bornéo dans les zones au nord de
Sibutu et de ses dépendances directes. L’Indonésie affirme qu’en consé- :
quence les négociations qui aboutirent à la conclusion de la convention
de 1930 ne portèrent que sur le statut des îles Turtle et des îles Mangsee.
Elle constate que, en tout état de cause, les limites méridionales de la
frontière fixée par la convention de 1930 se trouvent loin au nord du
parallèle 4°10’ de latitude nord, et donc loin au nord de Ligitan et de
Sipadan.

107. S'agissant de la transmission du titre du Royaume-Uni à la
Malaisie, cette dernière rappelle que, par l’accord du 9 juillet 1963 conclu
entre la Fédération de Malaya et les Gouvernements du Royaume-Uni de
Grande-Bretagne et d'Irlande du Nord, du Nord-Bornéo, du Sarawak et
de Singapour, qui entra en vigueur le 16 septembre 1963, le Nord-Bornéo
devint un Etat de la fédération de Malaisie sous le nom de Sabah.

* *

108. La Cour relève dès l’abord que les îles en litige ne sont nommé-
ment citées dans aucun des instruments juridiques internationaux que la
Malaisie a produits pour démontrer les transmissions successives du titre
alléguées.

La Cour constate en outre que les deux îles n'étaient pas incluses dans
la concession du 22 janvier 1878, par laquelle le sultan de Sulu cédait à
Alfred Dent et au baron von Overbeck tous ses droits et pouvoirs sur
l’ensemble de ses possessions à Bornéo, y compris les îles situées dans la
limite de 3 lieues marines à partir de la côte, fait non contesté par les
Parties.

Enfin, la Cour constate que, si les Parties soutiennent toutes deux que
les îles de Ligitan et Sipadan n’ont pas constitué des terrae nullius pen-
dant la période pertinente aux fins de la présente affaire, elles le font sur
la base de raisonnements diamétralement opposés, chacune d’entre elles
prétendant disposer d’un titre sur ces îles.

Fd

109. La Cour examinera pour commencer si Ligitan et Sipadan fai-
saient partie ou non des possessions du sultan de Sulu. Les Parties
conviennent que ces îles n’appartiennent pas à l’archipel de Sulu propre-
ment dit. Cependant, dans tous les documents pertinents, le Sultanat de
Sulu est invariablement décrit comme étant formé par «tout l’archipel de
Sulu et ses dépendances» ou par l’«île de Sulu avec toutes ses dépen-
dances». Plusieurs de ces documents donnent une définition assez vague
de son étendue territoriale, indiquant qu’il «comprend toutes les îles qui se
trouvent entre l'extrémité occidentale de l’île de Mindanao, d’une part, et
le continent de Bornéo et l’île de Paragua, de l’autre» (protocole conclu le
7 mars 1885 entre l'Espagne, l'Allemagne et la Grande-Bretagne; voir

53
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 675

aussi les capitulations conclues le 23 septembre 1836 entre l'Espagne et le
sultan de Sulu). Ces documents ne permettent donc pas d'établir si Ligi-
tan et Sipadan, qui sont situées à une distance considérable de l’île prin-
cipale de Sulu, faisaient ou non partie des dépendances du Sultanat.

110. La Malaisie invoque les liens d’allégeance qui auraient existé
entre le sultan de Sulu et les Bajau Laut, qui habitaient les îles au large de
la côte de Bornéo et auraient occasionnellement fréquenté les deux îles
inhabitées. La Cour pense que de tels liens ont fort bien pu exister, mais
qu’ils ne suffisent pas, en eux-mêmes, à prouver que le sultan de Sulu
revendiquait le titre territorial sur ces deux petites îles ou les incluait dans
ses possessions. De méme, rien ne prouve que le sultan ait exercé une
autorité effective sur Ligitan et Sipadan.

111. Concernant la transmission alléguée à l'Espagne du titre sur Ligi-
tan et Sipadan, la Cour reléve que, aux termes du protocole du
22 juillet 1878 confirmant les bases de la paix et de la capitulation conclu
entre l’Espagne et le sultan de Sulu, ce dernier céda incontestablement
«l'archipel de Sulu et ... ses dépendances» aux Espagnols. Par le proto-
cole conclu le 7 mars 1885 entre l’Espagne, l’Allemagne et la Grande-
Bretagne, le Gouvernement espagnol renonga, vis-a-vis de son homologue
britannique, à toute prétention de souveraineté sur les territoires du nord
de Bornéo et les îles voisines situées dans une zone de 3 lieues marines,
tels que définis dans la concession Dent-von Overbeck de 1878; de leur
côté, l'Allemagne et la Grande-Bretagne reconnaissaient la souveraineté
espagnole «sur les points occupés effectivement, ainsi que sur ceux qui ne
le seraient pas encore, de l’archipel de Sulu (Jolé), dont les limites sont
établies dans l’article 2». Cet article 2 contient la définition assez vague
mentionnée au paragraphe 109 ci-dessus.

112. Les Parties reconnaissent que l'Espagne n’a jamais manifesté le’
moindre intérêt pour les îles en litige ou celles des environs, ni étendu son
autorité sur elles. Le dossier ne contient de plus aucune trace de notifica-
tion par l'Espagne de l’occupation de ces îles, selon la procédure prévue à
l’article 4 du protocole de 1885. Les Parties ne contestent pas davantage
le fait que, durant les années suivant 1878, la BNBC entreprit progressi-
vement d’administrer également des îles situées au-delà de la limite des
3 lieues marines, sans toutefois revendiquer un titre à leur égard, et sans
susciter une quelconque protestation de la part de l’Espagne.

113. Par conséquent, la Cour ne peut que conclure que rien ne prouve
que l'Espagne ait considéré que le protocole qu’elle avait conclu en 1878
avec le sultan de Sulu concernait Ligitan et Sipadan, comme rien ne
prouve que l’Allemagne et la Grande-Bretagne aient reconnu par le pro-
tocole de 1885 la souveraineté espagnole sur ces îles.

I] est cependant incontestable que le sultan de Sulu avait renoncé, au
profit de l'Espagne, à ses droits souverains sur toutes ses possessions, per-
dant de ce fait tout titre qu’il aurait pu détenir sur les îles au-delà de la
limite des 3 lieues marines le long de la côte du Nord-Bornéo. Le sultan

54
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 676

n’était donc pas en mesure de déclarer, en 1903, que ces îles avaient été
incluses dans la concession accordée en 1878 à Alfred Dent et au baron
von Overbeck.

114. C’est pourquoi la Cour estime que le seul Etat qui, aux termes des ©

instruments applicables, aurait pu revendiquer Ligitan et Sipadan était
l'Espagne, mais qu’il n’est pas établi qu’elle l’ait fait. La Cour constate en
outre que, à l’époque, ni la Grande-Bretagne, pour le compte de l’Etat du
Nord-Bornéo, ni les Pays-Bas ne revendiquérent Ligitan et Sipadan, que
ce soit explicitement ou implicitement.

115. Le maillon suivant dans la chaine de transmission du titre est
constitué par le traité hispano-américain du 7 novembre 1900, par lequel
l'Espagne «renonçfait] au profit des Etats-Unis à tout titre et revendica-
tion de titre ... sur toutes les îles faisant partie de l’archipel des Philip-
pines» et n’entrant pas dans le champ d’application du traité de paix du
10 décembre 1898. Cet instrument mentionne expressément les îles de
Cagayan Sulu et de Sibutu, mais ne cite nommément aucune des autres
îles situées plus près de la côte du Nord-Bornéo.

116. La Cour relève tout d’abord que, même si, comme en convien-
nent les Parties, Ligitan et Sipadan n’entraient pas dans le champ d’appli-
cation du traité de paix de 1898, les seules îles qui, dans le traité de 1900,
soient mentionnées comme ayant été cédées aux Etats-Unis par l’ Espagne
sont Cagayan Sulu, Sibutu et leurs dépendances. L’Espagne n’en renon-
çait pas moins par ce traité à toute prétention qu’elle aurait pu avoir sur
Ligitan et Sipadan ou d’autres îles situées au-delà de la limite fixée à
3 lieues marines de la côte du Nord-Bornéo.

117. Les événements postérieurs montrent que les Etats-Unis eux-
mêmes ne savaient pas précisément quelles étaient les îles sur lesquelles ils
avaient acquis le titre en vertu du traité de 1900. La correspondance
échangée entre le Secrétaire d'Etat des Etats-Unis et ses homologues de la
guerre et de la marine, à la suite de l’expédition du navire américain Qui-
ros, ainsi que la réédition d’une carte du service hydrographique améri-
cain — dont la première version montrait, entre les possessions améri-
caines et britanniques, une ligne de partage attribuant Ligitan et Sipadan
aux Etats-Unis —, sont autant d’éléments prouvant que le département
d'Etat ne se faisait pas une idée précise de l’étendue territoriale et mari-
time de l'archipel des Philippines, sur lequel l'Espagne lui avait cédé le
titre. À cet égard, la Cour observe que, dans une lettre adressée le
23 octobre 1903 au Secrétaire à la guerre par intérim, le Secrétaire d'Etat
des Etats-Unis indiqua qu’un arrangement bilatéral avec la Grande-
Bretagne serait nécessaire pour «tracer la ligne de démarcation entre
fleurs] juridictions respectives»; concernant Sipadan, il déclarait explici-
tement ne pas être en mesure d'établir si «Sipadan et les flots et rochers
qui s’y rattachent [avaient] été reconnus comme faisant partie des terri-
toires de Sulu».

118. Un arrangement provisoire entre la Grande-Bretagne et les Etats-
Unis fut conclu en 1907 par un échange de notes. Cet échange de notes,
qui n’entrainait aucun transfert de souveraineté, précisait que la BNBC

55
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 677

continuerait à administrer les îles situées à plus de 3 lieues marines de la
côte du Nord-Bornéo, mais la question de savoir à laquelle des parties
appartenaient les îles n’était pas résolue. Rien n’indiquait lesquelles des
Îles administrées par la BNBC étaient revendiquées par les Etats-Unis, et
la question de la souveraineté demeura par conséquent en suspens.
Aucune conclusion ne saurait donc être tirée de l'échange de notes
de 1907 s'agissant de la souveraineté sur Ligitan et Sipadan.

119. Cet arrangement provisoire dura jusqu’au 2 janvier 1930, date à
laquelle la Grande-Bretagne et les Etats-Unis conclurent une convention
qui traçait une ligne séparant d’une part les îles appartenant à l'archipel
des Philippines et d’autre part les îles appartenant à Etat du Nord-
Bornéo. L'article HI de cette convention disposait que toutes les îles si-
tuées au sud et à l’ouest de la ligne appartenaient à l’Etat du Nord-Bornéo.
À partir d’un point situé très au nord-est de Ligitan et de Sipadan, la ligne
se dirigeait d’une part vers le nord et d’autre part vers l’est. La conven-
tion ne désignait aucune île par son nom, à l’exception des îles Turtle et
Mangsee, déclarées comme se trouvant sous la souveraineté des Etats-
Unis.

120. En concluant la convention de 1930, les Etats-Unis renongaient à
toute revendication qu'ils auraient pu avoir sur Ligitan et Sipadan et sur
les îles avoisinantes. Mais la Cour ne saurait conclure ni de l’échange de
notes de 1907 ni de la convention de 1930, ni d’aucun document émanant
de l’administration des Etats-Unis entre ces deux dates, que ces derniers
revendiquaient la souveraineté sur ces îles. On ne saurait donc affirmer
avec quelque certitude que ce soit que, par la convention de 1930, les
Etats-Unis auraient, comme le prétend la Malaisie, transféré à la Grande-
Bretagne le titre sur Ligitan et Sipadan.

121. D'autre part, la Cour ne peut manquer de faire observer que la
Grande-Bretagne considérait que, en vertu de la convention de 1930, elle
avait acquis au nom de la BNBC le titre sur toutes les îles situées au-delà
de la zone des 3 lieues marines qui avaient été administrées par la com-
pagnie, à l'exception des îles Turtle et Mangsee. Elle n’avait jamais aupa-
ravant formulé de revendication officielle sur aucune des îles situées au-
delà de la zone des 3 lieues marines. Savoir si ce titre, dans le cas de
Ligitan et Sipadan et des îles avoisinantes, fut effectivement acquis en
vertu de la convention de 1930 est moins pertinent que le fait que la posi-
tion adoptée par la Grande-Bretagne quant à l'effet de cette convention
ne fut contestée par aucun autre Etat.

122. L'Etat du Nord-Bornéo fut transformé en colonie en 1946. Par la
suite, le Gouvernement du Royaume-Uni, en vertu de l’article IV de
l'accord du 9 juillet 1963, accepta de prendre «toutes mesures appro-
priées en son pouvoir pour faire adopter par le Parlement du Royaume-
Uni une loi consacrant la renonciation par Sa Majesté britannique ... à
[s]a souveraineté et à [sja juridiction ... sur le Bornéo septentrional,
Sarawak et Singapour» en faveur de la Malaisie.

56
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 678

123. En 1969, l'Indonésie contesta le titre de la Malaisie sur Ligitan et
Sipadan, et prétendit détenir un titre sur les deux îles en vertu de la
convention de 1891.

124. Compte tenu de ce qui précède, la Cour conclut qu’elle ne saurait
accepter la thèse de la Malaisie selon laquelle il existerait une transmis-
sion ininterrompue du titre depuis son prétendu détenteur originaire, le
sultan de Sulu, jusqu’à la Malaisie, son détenteur actuel. Il n’a pas été
établi avec certitude que Ligitan et Sipadan faisaient partie des posses-
sions du sultan de Sulu et que l’un des prétendus détenteurs du titre qui
lui auraient succédé aurait détenu un titre conventionnel sur ces deux îles.
La Cour ne saurait par conséquent conclure que la Malaisie a hérité d’un
titre conventionnel de son prédécesseur, le Royaume-Uni de Grande-
Bretagne et d’Irlande du Nord.

125. La Cour a déjà jugé que la convention de 1891 ne conférait pas

un titre conventionnel à l’Indonésie, et que l'Indonésie ne possédait
aucun titre sur les îles en tant que successeur des Pays-Bas et du sultan du
Bouloungan (voir paragraphes 94 et 96 ci-dessus).

126. La Cour examinera donc à présent si les éléments de preuve four-
nis par les Parties en ce qui concerne les effectivités invoquées par
celles-ci peuvent Pamener à déterminer — comme elle en est priée dans le
compromis --- à qui appartient la souveraineté sur Ligitan et Sipadan. La
Cour rappelle qu’elle a déjà eu à se prononcer dans un certain nombre
d’affaires sur la relation juridique existant entre les effectivités et le titre.
Le prononcé pertinent, aux fins de la présente espèce, peut être trouvé
dans l’arrêt rendu en laffaire du Différend frontalier (Burkina Fasol
République du Mali), dans lequel la Chambre de la Cour a déclaré, après
avoir indiqué que «plusieurs éventualités doivent être distinguées», que:
«[djans Péventualité où P«effectivité» ne coexiste avec aucun titre juri-
dique, elle doit inévitablement être prise en considération»
(CLJ. Recueil 1986, p. 587, par. 63; voir aussi Différend territorial
(Jamahiriya arabe libyennelTchad), C.I.J. Recueil 1994, p. 38, par. 75-
76; Frontière terrestre et maritime entre le Cameroun et le Nigéria
(Cameroun c. Nigéria; Guinée équatoriale (intervenant )), arrêt, fond,
C.J. Recueil 2002, p. 353-354, par. 68).

+ * x

127. Les Parties font toutes deux valoir que les effectivités sur lesquelles
elles s’appuient ne font que confirmer un titre conventionnel. A titre sub-
sidiaire, la Malaisie prétend avoir acquis un titre sur Ligitan et Sipadan par
une possession et une administration pacifiques et continues de celles-ci,
sans protestation de la part de l’Indonésie ou de ses prédécesseurs en titre.

Ayant conclu qu’aucune des deux Parties ne détient un titre convention-
nel sur Ligitan et Sipadan (voir paragraphes 92 et 124 ci-dessus), la Cour
examinera la question des effectivités de maniére indépendante et distincte.

57

uw
PULAU LIGITAN ET PULAU SIPADAN (ARRET) 679

128. L’Indonésie souligne que c’est pendant les négociations de 1969
sur la délimitation des plateaux continentaux respectifs des deux Etats
que la Malaisie émit une revendication de souveraineté sur les îles de
Ligitan et Sipadan. Selon l’Indonésie, ce serait donc à ce moment que se
situerait la «date critique» dans le présent différend. Elle soutient qu’en
effet, par échange de lettres du 22 septembre 1969, les deux Parties se
sont engagées à ne rien faire qui pourrait modifier le statu quo quant aux
îles en litige. A partir de 1969, les prétentions respectives des Parties se
seraient par conséquent trouvées «juridiquement neutralisées», et, pour
cette raison, leurs actions ou déclarations ultérieures seraient sans perti-
nence aux fins de la présente espèce.

L’Indonésie ajoute qu’à partir de 1979 la Malaisie a cependant pris une
série de mesures unilatérales fondamentalement incompatibles avec
l'engagement ainsi pris de respecter la situation existant en 1969. L’Indo-
nésie cite à titre d’exemples la publication par la Malaisie de cartes qui
représentaient les îles en litige comme étant malaisiennes, à la différence
des cartes qu’elle avait publiées auparavant, ainsi que la construction
d’un certain nombre d'installations touristiques à Sipadan. L’Indonésie :
ajoute qu’elle a protesté à chaque fois que la Malaisie a pris de telles
mesures unilatérales.

129. S’agissant de la date critique, la Malaisie commence par affirmer
que, avant les discussions de 1969 sur la délimitation des plateaux conti-
nentaux des Parties, ni l'Indonésie ni ses prédécesseurs n’avaient mani-
festé un quelconque intérêt pour ces îles ou formulé de revendications sur
elles. Elle souligne toutefois l’importance de la date critique, non pour fa
recevabilité des éléments de preuve, mais quant au «poids à leur don-
ner». Selon la Malaisie, rien n’interdit donc à un tribunal de tenir compte
d’une activité postérieure à la date critique, si la partie qui la fait valoir
démontre que l’activité en question a débuté avant la date critique et s’est
simplement poursuivie ensuite. En ce qui concerne les activités de plongée
sous-marine à Sipadan, la Malaisie fait observer que le tourisme engen-
dré par ce sport est né au moment où ce dernier est devenu populaire et
qu'elle a elle-même accepté les responsabilités découlant de sa souverai-
neté pour assurer la protection de l’environnement de l’île et satisfaire les
besoins essentiels des visiteurs.

* *

130. A l’appui de ses arguments relatifs aux effectivités, P’Indonésie
invoque les patrouilles effectuées dans la région par des navires de la
marine royale des Pays-Bas. Elle mentionne une liste des navires néerlan-
dais présents dans la région entre 1895 et 1928, établie sur la base des
rapports sur les colonies présentés chaque année au Parlement par le
Gouvernement néerlandais (« Koloniale Verslagen»), en insistant parti-
culiérement sur la présence dans la région du destroyer néerlandais Lynx,
en novembre et décembre 1921. L’Indonésie rapporte qu’une équipe de
patrouille du Lynx fut envoyée sur l’île de Sipadan et que ’hydravion qui

58
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 680

était à son bord traversa l’espace aérien et les eaux de Ligitan, tout en
respectant la zone des 3 milles autour de Si Amil et des autres îles sous
autorité britannique. L’Indonésie considère que le rapport soumis par le
commandant du Lynx au commandant des forces navales néerlandaises
après l'expédition montre que les autorités néerlandaises considéraient les
îles de Ligitan et Sipadan comme relevant de la souveraineté néerlan-
daïse, alors que d’autres îles situées au nord de la ligne de 1891 étaient
considérées comme britanniques. L’Indonésie mentionne également les
levés hydrographiques effectués par les Néerlandais, et notamment ceux
réalisés en octobre et novembre 1903 par le navire Macasser dans toute la
région, y compris la zone située autour de Ligitan et Sipadan.

S'agissant de ses propres activités, l'Indonésie souligne qu’«[a]vant que
le différend ne naisse, en 1969, la marine indonésienne était elle aussi
active dans la zone et avait notamment effectué plusieurs visites à Sipa-
dan».

En ce qui concerne les activités de pêche, l'Indonésie déclare que des
pêcheurs indonésiens ont exercé traditionnellement leur métier aux abords
des îles de Ligitan et Sipadan. Elle a soumis une série de déclarations sous
serment faisant état d’expéditions occasionnelles dans les îles, qui re-
montent aux années cinquante et au début des années soixante, voire au dé-

but des années soixante-dix, c’est-à-dire après la date à laquelle le différend

a surgi.

Enfin, évoquant sa loi n° 4 relative aux eaux indonésiennes promulguée
le 18 février 1960, en vertu de laquelle sont définies ses lignes de base
archipélagiques, l’Indonésie reconnaît qu’à l’époque elle n’a pas utilisé
Ligitan ou Sipadan comme points de base pour le tracé des lignes de base
et la définition de ses eaux archipélagiques et de sa mer territoriale, mais
fait valoir que cela ne saurait être interprété comme montrant qu’elle
considérait les îles comme n’appartenant pas à son territoire. L’Indonésie
souligne à cet égard que la loi de 1960 fut préparée dans une certaine pré-
cipitation, qui peut s'expliquer par la nécessité de créer un précédent aux
fins de la consécration de la notion d’eaux archipélagiques, juste avant la
deuxiéme conférence des Nations Unies sur le droit de la mer, qui devait
se tenir du 17 mars au 26 avril 1960. L’Indonésie ajoute qu’elle entendait
en outre s’écarter le moins possible du droit de la mer existant, dont l’un
des principes était que le tracé de lignes de base ne pouvait s’écarter de
façon appréciable de la direction générale des côtes.

*

131. La Malaisie soutient que le nombre des prétendues activités na-
vales néerlandaises et indonésiennes est trés limité. Elle soutient que ces
activités ne sauraient être considérées comme des preuves de l’exercice
continu d’une activité étatique à l’égard de Ligitan et Sipadan qui tradui-
rait une quelconque revendication de titre sur lesdites îles.

S'agissant de la pratique postcoloniale, la Malaisie fait observer que,
pendant les vingt-cinq premières années de son indépendance, l’Indonésie

59

 
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 681

n’a montré aucun intérêt pour Ligitan et Sipadan. La Malaisie allègue
que l’indonésie «n’a nullement manifesté sa présence dans la région, n’a
pas essayé d’administrer les îles, n’a adopté aucune loi, pris aucune
ordonnance ni promulgué aucun règlement concernant les deux îles ou les
eaux environnantes».

La Malaisie fait en outre observer que la loi indonésienne n° 4 du
18 février 1960, à laquelle une carte était annexée, définissait les limites

extérieures des eaux nationales indonésiennes au moyen d’une liste de:

coordonnées de lignes de base; l'Indonésie n’a cependant pas utilisé les
îles en litige comme points de référence pour les lignes de base. La Malai-
sie fait valoir que, à la lumière de ladite loi et de la carte qui lui était
annexée, les îles de Ligitan et Sipadan ne sauraient être considérées
comme appartenant à l’Indonésie. Elle reconnaît qu’elle n’a toujours pas
publié de carte détaillée de ses propres lignes de base. Elle souligne qu'elle
a toutefois publié les limites de son plateau continental en 1979, en tenant
pleinement compte des îles en cause.

132. S'agissant de ses effectivités relatives aux îles de Ligitan et Sipa-
dan, la Malaisie évoque la réglementation de la capture des tortues et le
ramassage des œufs de tortue; elle déclare que ce ramassage avait cons-
titué l’activité économique la plus importante sur Sipadan pendant de
nombreuses années. Dès 1914, la Grande-Bretagne prit des mesures pour
réglementer et limiter le ramassage des œufs de tortue sur Ligitan et Sipa-
dan. La Malaisie souligne le fait que c'était à des fonctionnaires du Nord-

Bornéo britannique qu'était confié le règlement des différends relatifs au.

ramassage des œufs de tortue. Elle rappelle qu’un régime d’autorisations
avait été institué pour les bateaux pêchant dans les parages des îles. Elle
s'appuie également sur la création, en 1933, d’une réserve ornithologique
sur Sipadan. Elle relève en outre que les autorités coloniales du Nord-
Bornéo britannique construisirent des phares sur les îles de Ligitan et
Sipadan au début des années soixante, lesquels existent toujours
aujourd’hui et sont entretenus par les autorités malaisiennes. Enfin, la
Malaisie évoque la réglementation du tourisme sur Sipadan par le Gou-
vernement malaisien et le fait que, depuis le 25 septembre 1997, Ligitan et
Sipadan ont été classées zone protégée en vertu d’un décret de la même
année sur les zones protégées.

133. L’Indonésie conteste le fait que les actes invoqués par la Malaisie,
pris isolément ou conjointement, soient suffisants pour établir l'existence
d’une possession et d’une administration continues et pacifiques des îles
susceptibles de créer un titre territorial en sa faveur.

S'agissant du ramassage des œufs de tortue, l'Indonésie ne conteste pas
les faits énoncés par la Malaisie, mais fait valoir que les règlements
publiés par les Britanniques et les règles mises en place pour résoudre les

litiges entre les occupants de la région constituaient des preuves de l’exer-
cice d’une compétence personnelle plutôt que territoriale. L’Indonésie .

conteste également le fait que la création sur Sipadan d’une réserve orni-

thologique par les autorités britanniques soit une preuve de leur volonté.

de se comporter «à titre de souverain». De même, la construction et

60
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 682

l'entretien de phares par la Malaisie ne constituent pas, aux yeux de
l'Indonésie, une preuve d’actes effectués «à titre de souverain». Elle fait
observer en tout état de cause que, si elle ne s’est pas opposée à ces acti-
vités de la Malaisie, c’est parce que celles-ci revétaient un intérêt général
pour la navigation.

* *

134, La Cour rappellera tout d’abord ce qu’a indiqué la Cour perma-
nente de Justice internationale dans l’affaire du Statut juridique du Groén-
land oriental (Danemark c. Norvège), à savoir que:

«une prétention de souveraineté fondée, non pas sur quelque acte ou
titre en particulier, tel qu’un traité de cession, mais simplement sur
un exercice continu d'autorité, implique deux éléments dont l’exis-
tence, pour chacun, doit être démontrée: l’intention et la volonté

d’agir en qualité de souverain, et quelque manifestation ou exercice

effectif de cette autorité.

Une autre circonstance, dont doit tenir compte tout tribunal ayant
à trancher une question de souveraineté sur un territoire particulier,
est la mesure dans laquelle la souveraineté est également revendiquée
par une autre Puissance.»

La Cour permanente poursuivait en ces termes:

«ll est impossible d’examiner des décisions rendues dans les af-
faires visant la souveraineté territoriale sans observer que, dans beau-

coup de cas, le tribunal n’a pas exigé de nombreuses manifestations .

d’un exercice de droits souverains pourvu que l’autre Etat en cause
ne pit faire valoir une prétention supérieure. Ceci est particuliére-
ment vrai des revendications de souveraineté sur des territoires situés
dans des pays faiblement peuplés ou non occupés par des habitants
à demeure.» (C.P.J.I. série A/B n° 53, p. 45-46.)

Dans le cas, en particulier, de très petites îles inhabitées ou habitées de
façon non permanente — telles que Ligitan et Sipadan, dont l'importance
économique était, du moins jusqu’à une date récente, modeste —-, les
effectivités sont en effet généralement peu nombreuses.

135. La Cour fait en outre observer qu’elle ne saurait prendre en
considération des actes qui se sont produits après la date à laquelle le dif-
férend entre les Parties s’est cristallisé, à moins que ces activités ne cons-
tituent la continuation normale d'activités antérieures et pour autant
qu’elles n'aient pas été entreprises en vue d'améliorer la position juri-
dique des Parties qui les invoquent (voir la sentence arbitrale rendue en
l'affaire de la Palena, International Law Reports (ILR}), vol. 38, p. 79-
80). La Cour examinera donc essentiellement les effectivités datant de ja
période antérieure à 1969, année où les Parties formulèrent des préten-
tions opposées sur Ligitan et Sipadan.

136. La Cour relève enfin qu’elle ne peut tenir compte de ces activités

61
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 683

en tant que manifestation pertinente d’autorité que dans la mesure où il
ne fait aucun doute qu’elles sont en relation spécifique avec les îles en
litige prises comme telles. Les réglementations ou actes administratifs de
nature générale ne peuvent donc être considérés comme des effectivités
relatives à Ligitan et Sipadan que s’il est manifeste dans leurs termes ou
leurs effets qu’ils concernaient ces deux îles.

a

137. Examinant à présent les effectivités invoquées par l’Indonésie, la
Cour commencera par faire observer qu’aucune d’entre elles ne revét un
caractére législatif ou réglementaire. Elle ne saurait en outre ignorer le
fait que la loi indonésienne n° 4 du 8 février 1960 définissant les lignes de
base archipélagiques de l’Indonésie et la carte qui l’accompagne ne men-
tionnent ni n’indiquent Ligitan et Sipadan comme des points de base ou
des points d’inflexion pertinents.

138. L’Indonésie invoque en premier lieu une présence continue de la
marine néerlandaise et de la marine indonésienne dans les parages de
Ligitan et Sipadan. Elle s’appuie notamment sur l’expédition du des-
troyer néerlandais Lynx en novembre 1921. Cette expédition faisait par-
tie d’une action conjointe des marines britannique et néerlandaise visant
à combattre la piraterie dans les eaux situées à l’est de Bornéo. Selon le
rapport du commandant du Lynx, un cotre armé fut envoyé sur Sipadan
pour recueillir des informations sur les activités des pirates, et un hydra-
vion effectua un vol de reconnaissance en traversant l’espace aérien de
l’île, puis survola Ligitan. L’Indonésie conclut de cette opération que les
Pays-Bas considéraient cet espace aérien, et donc les îles, comme terri-
toire néerlandais.

139. De l’avis de la Cour, ni le rapport du commandant du Lynx ni
aucun autre document présenté par l'Indonésie concernant la surveillance
et les activités de patrouille des marines néerlandaise ou indonésienne ne
permettent de conclure que les autorités maritimes concernées considé-
raient Ligitan et Sipadan, ainsi que les eaux environnantes, comme rele-
vant de la souveraineté des Pays-Bas ou de l'Indonésie.

140. L’Indonésie déclare pour finir que les eaux entourant Ligitan et
Sipadan ont traditionnellement été utilisées par des pêcheurs indonésiens.
Toutefois, la Cour fera observer que les activités de personnes privées ne
sauraient être considérées comme des effectivités si elles ne se fondent pas
sur une réglementation officielle ou ne se déroulent pas sous le contrôle
de lautorité publique.

141. La Cour conclut que les activités dont se prévaut l’Indonésie ne
constituent pas des actes à titre de souverain reflétant l'intention et la
volonté d’agir en cette qualité.

*
142. Pour ce qui est des effectivités invoquées par la Malaisie, la Cour

62
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 684

relévera tout d’abord que, par la convention de 1930, les Etats-Unis
renoncérent à toute revendication qu'ils auraient pu avoir sur Ligitan et
Sipadan et qu'aucun autre Etat ne fit à l’époque acte de souveraineté sur
ces îles ni ne s’opposa à ce que l’Etat du Nord-Bornéo continuât à les
administrer. La Cour observera en outre que les activités antérieures à la
conclusion de cette convention ne sauraient être considérées comme des
actes à titre de souverain, dans la mesure où la Grande-Bretagne ne
revendiquait pas alors la souveraineté pour le compte de l’Etat du Nord-
Bornéo sur les îles situées au-delà de la limite des 3 lieues marines. Cepen-
dant, la Grande-Bretagne ayant reconnu à la BNBC le droit d’admi-
nistrer les îles, position officiellement reconnue par les Etats-Unis
après 1907, ces activités administratives ne sauraient être non plus
ignorées.

143. A titre de preuve d’une telle administration effective des îles, la
Malaisie cite les mesures prises par les autorités du Nord-Bornéo pour
réglementer et limiter le ramassage des œufs de tortue sur Ligitan et Sipa-
dan, cette activité revétant à l’époque une certaine importance du point
de vue économique dans la région. Elle se réfère notamment à l’ordon-
nance de 1917 sur la protection des tortues, qui avait pour objet de res-
treindre, «dans les limites de l’Etat [du Nord-Bornéo] ou [ses] eaux ter-
ritoriales», la capture des tortues et le ramassage de leurs œufs. La Cour
note que ladite ordonnance prévoyait à ce propos un système de conces-
sion de permis et la création de réserves indigènes pour le ramassage des
œufs de tortue, et mentionnait Sipadan parmi les îles comprises dans
Pune de ces réserves.

La Malaisie invoque plusieurs documents qui démontrent que l’ordon-
nance de 1917 sur la protection des tortues a été appliquée au moins
jusque dans les années cinquante. Elle cite par exemple à cet effet le per-
mis délivré le 28 avril 1954 par le chef de district de Tawau autorisant la
capture des tortues en application de la section 2 de cette ordonnance.
La Cour relève que ce permis visait une zone comprenant «les îles de Sipa-
dan, Ligitan, Kapalat, Maboul, Dinawan et Si Amil».

En outre, la Malaisie se réfère à un certain nombre de cas dans lesquels
il est établi que les autorités administratives, après comme avant 1930,
réglèrent des différends relatifs au ramassage des œufs de tortue sur Sipa-
dan.

144. La Malaisie mentionne également le fait qu’en 1933, en applica-
tion de l’article 28 de l’ordonnance de 1930 portant régime foncier, Sipa-
dan fut déclarée réserve ornithologique.

145. La Cour est d’avis que tant les mesures prises pour réglementer et
limiter le ramassage des œufs de tortue que la création d’une réserve orni-
thologique doivent être considérées comme des manifestations d’autorité
réglementaire et administrative sur un territoire mentionné par son nom.

146. La Malaisie invoque en outre le fait que les autorités de la colonie
du Nord-Bornéo ont construit un phare sur Sipadan en 1962 et un autre
sur Ligitan en 1963, que ceux-ci existent toujours et qu'ils sont entretenus

ae 63
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 685

par les autorités malaisiennes depuis son indépendance. Elle fait valoir que
la construction et l’entretien de ces phares «participent d’un ensemble de
manifestations d’autorité étatique, appropriées par leur caractère et leur
portée à la nature du lieu concerné».

147. La Cour fait observer que la construction et l’exploitation de
phares et d’aides à la navigation ne sont généralement pas considérées
comme une manifestation de l’autorité étatique (Minquiers et Ecréhous,
arrêt, C.I.J. Recueil 1953, p. 71). La Cour rappelle cependant que, dans
son arrêt rendu en l'affaire de la Délimitation maritime et des questions
territoriales entre Qatar et Bahreïn (Qatar c. Bahreïn), elle a déclaré ce
qui suit:

«Certaines catégories d’activités invoquées par Bahreïn, telles que
le forage de puits artésiens, pourraient en soi être considérées comme
discutables en tant qu’actes accomplis à titre de souverain. La cons-
truction d’aides à {a navigation, en revanche, peut être juridiquement
pertinente dans le cas de très petites îles. En l’espèce, compte tenu de
la taille de Qit’at Jaradah, les activités exercées par Bahreïn sur cette
île peuvent être considérées comme suffisantes pour étayer sa reven-
dication selon laquelle celle-ci se trouve sous sa souveraineté.» (Arrêt,
fond, C.LJ. Recueil 2001, p. 99-100, par. 197.)

La Cour est d’avis que les mêmes considérations s’appliquent dans la pré-
sente espèce.

148. La Cour note que, si les activités invoquées par la Malaisie, tant en
son nom propre qu’en tant qu’Etat successeur de la Grande-Bretagne, sont
modestes en nombre, elles présentent un caractère varié et comprennent
des actes législatifs, administratifs et quasi judiciaires. Elles couvrent une
période considérable et présentent une structure révélant l'intention
d'exercer des fonctions étatiques à l’égard des deux îles, dans le contexte
de l'administration d’un ensemble plus vaste d’iles.

La Cour ne saurait en outre ignorer le fait que, à l’époque où ces acti-
vités ont été menées, ni l'Indonésie ni son prédécesseur, les Pays-Bas,
n’ont jamais exprimé de désaccord ni élevé de protestation. La Cour
relève à ce propos que les autorités indonésiennes n’ont même pas rap-
pelé en 1962 et 1963 aux autorités de la colonie du Nord-Bornéo, ou à la
Malaisie après son indépendance, que les phares construits alors l’avaient
été sur un territoire qu’elles regardaient comme indonésien; même si elles
considéraient ces phares comme simplement destinés à la sécurité de la
navigation dans une zone revêtant une importance particulière pour la
navigation dans les eaux situées au large du Nord-Bornéo, une telle atti-
tude est inhabituelle.

149. Compte tenu de l’ensemble des circonstances de l’affaire, et au vu
en particulier des éléments de preuve fournis par les Parties, la Cour

64
PULAU LIGITAN ET PULAU SIPADAN (ARRÊT) 686

conclut que la Malaisie détient un titre sur Ligitan et Sipadan sur la base
des effectivités mentionnées ci-dessus.

+ * x

150. Par ces motifs,

La Cour,

Par seize voix contre une,

Dit que la souveraineté sur Pulau Ligitan et Pulau Sipadan appartient

a la Malaisie.

pour: M. Guillaume, président; M. Shi, vice-président; MM. Oda, Ranjeva,
Herczegh, Fleischhauer, Koroma, Vereshchetin, M Higgins, MM. Parra-
Aranguren, Kooijmans, Rezek, Al-Khasawneh, Buergenthal, Elaraby,
juges; M. Weeramantry, juge ad hoc;

CONTRE : M. Franck, juge ad hoc.

Fait en anglais et en frangais, le texte anglais faisant foi, au Palais de
la Paix, à La Haye, le dix-sept décembre deux mille deux, en trois exem-
plaires, dont l’un restera déposé aux archives de la Cour et les autres
seront transmis respectivement au Gouvernement de la République
d’Indonésie et au Gouvernement de la Malaisie.

Le président,
(Signé} Gilbert GUILLAUME.

Le greffier,
(Signé) Philippe COUVREUR.

M. le juge OpA joint une déclaration à l’arrêt; M. le juge ad hoc
FRANCK joint à l’arrêt l’exposé de son opinion dissidente.

(Paraphé) G.G.
(Paraphé) Ph.C.

65
